



Exhibit 10.1


































PURCHASE AND SALE AGREEMENT


BY AND BETWEEN


ARB OKLAHOMA HOLDINGS, LLC 
AS SELLER
AND


GULFMARK ENERGY, INC.
AS BUYER
Dated as of August 15, 2018




--------------------------------------------------------------------------------



TABLE OF CONTENTS



PageARTICLE I. DEFINITIONS1 Section 1.1Definitions1 Section 1.2Definitions and
Construction Provisions7 ARTICLE II. PURCHASE AND SALE OF THE COMPANY
INTERESTS7 Section 2.1Purchase and Sale of the Company Interests7 Section
2.2Payment of the Purchase Price7 Section 2.3Purchase Price Adjustment8 Section
2.4U.S. Federal Income Tax Allocation9 ARTICLE III. CLOSING9 Section
3.1Closing9 Section 3.2Closing Deliveries9 ARTICLE IV. REPRESENTATIONS AND
WARRANTIES OF SELLER10 Section 4.1Valid Organization10 Section
4.2Authorization11 Section 4.3Qualification11 Section 4.4No Violation11 Section
4.5Consents11 Section 4.6Capitalization11 Section 4.7Purchased Assets12 Section
4.8Real Property12 Section 4.9Equity Interests12 Section 4.10Compliance with
Law12 Section 4.11No Debt or Liabilities12 Section 4.12Absence of Certain
Changes12 Section 4.13Environmental Matters13 Section 4.14Material
Contracts13 Section 4.15Legal Proceedings14 Section 4.16Permits14 Section
4.17Taxes14 Section 4.18Business Employees15 Section 4.19Insurance15 Section
4.20Bank Accounts and Powers of Attorney15 Section 4.21No Brokers16 ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF BUYER16 Section 5.1Valid
Organization16 Section 5.2Authorization16 Section 5.3Consents16 Section 5.4No
Violation16 Section 5.5Litigation16 Section 5.6Investment16 




--------------------------------------------------------------------------------




Section 5.7No Brokers17 Section 5.8Buyer Investigation17 ARTICLE VI. CERTAIN
DISCLAIMERS17 Section 6.1"AS-IS, WHERE IS"17 ARTICLE VII. COVENANTS18 Section
7.1Governmental Approvals18 Section 7.2Update of Schedules18 Section 7.3Tax
Matters18 Section 7.4Further Assurances20 Section 7.5Contact and
Confidentiality20 Section 7.6Non-Solicitation21 Section 7.7Insurance21 Section
7.8Employment of Business Employees by Buyer21 Section 7.9Transitional Use of
Enterprise Marks by Company24 Section 7.10Books and Records24 Section
7.11Termination of Intercompany Agreements; Settlement of Intercompany
Accounts25 Section 7.12Transfer of Other Red River Assets25 Section
7.13Enterprise Purchase Agreement25 Section 7.14Transfer of Certificates of
Title25 Section 7.15Leases26 ARTICLE VIII. CONDITIONS TO CLOSING26 Section
8.1Conditions to the Obligations of Both Parties26 Section 8.2Conditions to the
Obligations of Buyer26 Section 8.3Conditions to the Obligations of
Seller26 Section 8.4Frustration of Closing Conditions27 ARTICLE IX.
TERMINATION27 Section 9.1Termination Events27 Section 9.2Effect of
Termination28 ARTICLE X. INDEMNIFICATION28 Section 10.1Survival28 Section
10.2Indemnification by Seller28 Section 10.3Indemnification by Buyer28 Section
10.4Certain Limitations29 Section 10.5Sold and Exclusive Remedy30 Section
10.6Third Party Claims30 Section 10.7Direct Claims31 Section
10.8Waiver31 Section 10.9Seller Ultimate Cap31 Section 10.10Buyer Ultimate
Cap31 ARTICLE XI. GENERAL PROVISIONS32 Section 11.1Notices32 Section
11.2Amendment and Waiver32 




--------------------------------------------------------------------------------




Section 11.3Assignment32 Section 11.4Entire Agreement33 Section 11.5Parties in
Interest33 Section 11.6Public Disclosure3 Section 11.7Expenses33 Section
11.8Governing Law; Jurisdiction; Jury Trial33 Section 11.9Counterparts34 Section
11.10Severability34 Section 11.11Specific Performance34 Section
11.12Representation by Counsel; No Strict Construction34 












--------------------------------------------------------------------------------



PURCHASE AND SALE AGREEMENT


This PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of August 15, 2018 (the “Execution Date”), by and between ARB Oklahoma Holdings,
LLC, a Colorado limited liability company (“Seller”) and GulfMark Energy, Inc.,
a Texas corporation (“Buyer”). Seller and Buyer are referred to herein
individually as a “Party” and collectively as the “Parties.”


RECITALS


WHEREAS, Seller has previously entered into that certain Purchase and Sale
Agreement, dated as of August 15, 2018 (the “Enterprise Purchase Agreement”), by
and among Enterprise Crude Pipeline LLC (“Enterprise Pipeline”), Enterprise
Crude Oil LLC (“Enterprise Crude”), Enterprise Products Operating LLC
(“Enterprise Products” and, together with Enterprise Pipeline and Enterprise
Crude collectively, “Enterprise”), and Seller, pursuant to which, among other
things, Seller agreed to purchase 100% of the issued and outstanding equity
interests (the “Company Interests”) of Red River Vehicle Holdings LLC, a Texas
limited liability company (the “Company”);


WHEREAS, the transactions contemplated by the Enterprise Purchase Agreement are
estimated to be consummated on or about October 1, 2018; and


WHEREAS, Seller desires to sell, convey and assign, to Buyer, and Buyer desires
to purchase and accept from Seller, the Company Interests, on the terms and
subject to the conditions of this Agreement.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
covenants, conditions and agreements set forth herein, the Parties hereby agree
as follows:


ARTICLE I.
DEFINITIONS


Section 1.1 Definitions. As used herein, the following capitalized terms used in
this Agreement have the meanings defined below:


“1933 Act” has the meaning set forth in Section 5.6.


“Accountants” has the meaning set for in the Section 2.3(a)(ii).


“Affiliate” means, when used with respect to a Person, any other Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the specified Person. For purposes
of this definition, the term “control” means the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
a Person, whether through ownership of voting securities, by Contract or
otherwise.


“Agreement” has the meaning set forth in the preamble of this Agreement.


“Benefit Plan” means any plan, program, agreement or practice providing for
compensation, deferred compensation, severance, termination pay, performance
awards, share or share-related awards, fringe benefits or other employee
benefits, including any “employee benefit plan”, within the meaning of section
3(3) of ERISA, whether or not subject to ERISA and whether funded or unfunded,
written or oral.
 
“Business” means the ownership and operation of the Purchased Assets.


“Business Day” means any day, except a Saturday, a Sunday on which banks are
generally open for business in the State of Texas.



1

--------------------------------------------------------------------------------



“Business Employee” means an employee of EPCO whose primary duties are providing
services to the Business or the Company, but specifically excluding the Director
of Trucking Operations North Region of EPCO.


“Buy/Sale Agreement” has the meaning set forth in Section 3.2(a)(v).


“Buyer” has the meaning set forth in the preamble of this Agreement.


“Buyer Benefit Plans” has the meaning set forth in Section 7.8(d)(i).


“Buyer Fundamental Representations” has the meaning set forth in Section 10.1.


“Buyer Indemnities” has the meaning set forth in Section 10.2.


“Buyer Ultimate Cap” has the meaning set forth in Section 10.10.


“Cap” has the meaning set forth in Section 10.4(b).


“Capital Lease Obligations” means, with respect to any Person, as of any time of
determination, the obligations of such Person that are permitted or required to
be classified and accounted for as capital obligations under GAAP, and the
amount of such obligations as of such date of determination will be the
capitalized amount of such obligations as of such date as determined in
accordance with GAAP.


“Closing” has the meaning set forth in Section 3.1.


“Closing Date” has the meaning set forth in Section 3.1.


“Closing Inventory Statement” has the meaning set for in the Section 2.3(a)(i).


“Code” means the United States Internal Revenue Code of 1986, as amended.


“Company” has the meaning set forth in the recitals of this Agreement.


“Company Books and Records” has the meaning set forth in Section 7.10(a).


“Company Interests” has the meaning set forth in the recitals of this Agreement.


“Confidentiality Agreement” means that certain Mutual Confidential Information
Agreement dated as of August 23, 2017, by and between Vitol Inc. and Buyer.


“Consenting Business Employee” has the meaning set forth in Section 7.8(c)(ii).


“Contract” means any written contract, agreement, lease, license, note, evidence
of indebtedness, mortgage, security agreement, understanding, instrument or
other legally binding arrangement.


“Debt” means, with respect to any Person, as of any date of determination,
without duplication: (a) all obligations of such Person for borrowed money (or
issued in substitution for or exchange of indebtedness for borrowed money),
whether secured or unsecured, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person issued or assumed as the deferred purchase price of property or services,
(d) all guarantees, whether direct or indirect, by such Person of Debt of others
or Debt of any other Person secured by any assets of such Person, and (e) all
Capital Lease Obligations of such Person.   


“Deductible” has the meaning set forth in Section 10.4(b).  


“De Minimis Losses” has the meaning set forth in Section 10.4(b).   


“Direct Claim” has the meaning set forth in Section 10.7.   

2

--------------------------------------------------------------------------------



“Driver Qualification Files” means all information in the possession of Seller,
EPCO or Enterprise that is required to be maintained with respect to truck
drivers that are Business Employees pursuant to Title 49 Section 391.51 of the
U.S. Code of Federal Regulations.   


“Encumbrance” means any mortgage, security interest, pledge, lien, charge,
claim, option, preferential right, indenture, right to acquire, right of first
refusal, consent or notice right, deed of trust, hypothecation, licenses to
third parties, leases to third parties, security agreements, voting or other
restriction, right-of-way, covenant (including any negative covenant), defect in
title, condition, easement, encroachment, restriction on transfer or other
encumbrance and other restrictions or limitations on use of real or personal
property of any nature whatsoever.   


“Enterprise” has the meaning set forth in the recitals of this Agreement.


“Enterprise Crude” has the meaning set forth in the recitals of this Agreement.


“Enterprise Marks” means any Trademark or trade name containing “Enterprise”.


“Enterprise Pipeline” has the meaning set forth in the recitals of this
Agreement.


“Enterprise Products” has the meaning set forth in the recitals of this
Agreement.


“Enterprise Purchase Agreement” has the meaning set forth in the recitals of
this Agreement.   


“Enterprise Taxes” mean any and all Taxes for which Enterprise is liable under
the Enterprise Purchase Agreement.   


“Environmental Law” means any and all Laws pertaining prevention of pollution,
protection of the environment (including natural resources), remediation of
contamination or restoration of environmental quality, or occupational health
and workplace safety, including those relating to the Release, control or
cleanup of Hazardous Materials.   


“EPCO” means Enterprise Products Company, a Texas corporation.   


“Equity Securities” means (i) equity interests, (ii) subscriptions, calls,
warrants, options or commitments of any kind or character relating to, or
entitling any Person to acquire, any equity interests, and (iii) securities
convertible into or exercisable or exchangeable for equity interests.   


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and all regulations promulgated thereunder.   


“Execution Date” has the meaning set forth in the preamble of this Agreement.


“Existing Purchased Assets” has the meaning set forth in Section 4.7.


“Fraud” means actual fraud involving a knowing and intentional misrepresentation
of a material fact and, for the avoidance of doubt, does not include negligent
misrepresentation or omission.   


“GAAP” means United States generally accepted accounting principles in effect
from time to time.   


“Governing Instruments” means (a) with respect to any Person that is a
corporation, its articles or certificate of incorporation or memorandum and
articles of association, as the case may be, and bylaws, (b) with respect to any
Person that is a partnership, its certificate of partnership or certificate of
formation and partnership agreement, (c) with respect to any Person that is a
limited liability company, its certificate of formation and limited liability
company or operating agreement, (d) with respect to any Person that is a trust
or other entity, its declaration or agreement or trust or other constituent
document and (e) with respect to any other Person, its comparable governing
instruments as required or contemplated by the Laws of its jurisdiction of
organization.   



3

--------------------------------------------------------------------------------



“Governmental Authority” means any federal, state, local, foreign, tribal or
other governmental or administrative authority (including any political
subdivision thereof), court or tribunal having jurisdiction.   


“Hazardous Material” means (i) any chemicals, materials or substances in any
form, whether solid, liquid, gaseous, semisolid, or any combination thereof,
whether waste materials, raw materials, chemicals, finished products,
by-products or any other materials or articles, which are listed, defined or
otherwise designated as a hazardous waste, solid waste, hazardous material,
pollutant, contaminant or toxic or hazardous substance, or terms of similar
meaning, under Environmental Law, including asbestos, lead- containing paints or
coatings, radioactive materials and polychlorinated biphenyls; (ii) petroleum or
any fraction thereof, petroleum products, crude oil, gasoline, natural gas, fuel
oil, motor oil, waste oil, diesel fuel and other petroleum hydrocarbons whether
refined or unrefined; and (iii) any other material, chemical, substance or waste
that is subject to regulation, investigation, control or remediation under any
Environmental Law.   


“Hire Date” has the meaning set forth in Section 7.8(c)(iii).   


“Hired Employee” has the meaning set forth in Section 7.8(c)(iii).   


“Indemnified Party” means the party making an indemnity claim under Article X.
  


“Indemnifying Party” means the party against whom an indemnity claim is asserted
under Article X.   


“Intercompany Agreements” has the meaning set forth in Section 7.11(a).  


“Intercompany Account” has the meaning set forth in Section 7.11(b).   


“Inventory Value Adjustment” has the meaning set forth in Section 2.3(a)(i).   


“Knowledge” means (a) with respect to Seller, the actual knowledge of the
individuals listed on Schedule 1.1(a) and (b) with respect to Buyer, the actual
knowledge of the individuals listed on Schedule 1.1(b).   


“Law” means all laws, statutes, codes, constitutions, ordinances, decrees,
writs, injunctions, orders, judgments, principles of common law, tariffs, rules
or regulations that are promulgated, issued or enacted by a Governmental
Authority having jurisdiction over the applicable subject matter.   


“Leave” has the meaning ascribed to such term in Section 7.8(c)(ii).   


“Legal Restraint” means any temporary restraining order, preliminary or
permanent injunction or other judgment or order issued by any Governmental
Authority.   


“Liabilities” means all debts, liabilities, duties, guarantees, assurances,
commitments, obligations, assessments, penalties, liens, or losses whether
fixed, contingent or absolute, asserted or unasserted, matured or unmatured,
liquidated or unliquidated, accrued or not accrued, known or unknown, due or to
become due, whenever or however arising (including whether arising out of any
contract or tort based on negligence or strict liability) and whether or not the
same would be required by GAAP to be reflected in financial statements or
disclosed in the notes thereto.   


“Loss” or “Losses” has the meaning set forth in Section 10.2.   


“Material Adverse Effect” means any change, effect, event, occurrence, condition
or other circumstance that, individually or in the aggregate, with other
changes, effects, events, conditions or other circumstances, has had or would
reasonably be expected to have a material adverse effect on the results of
operations or financial condition of the Company or the Business; provided,
however, that none of the following shall be taken into account in determining
whether there has been a Material Adverse Effect: (i) changes or conditions
generally affecting the economy or the financial markets in the United States or
globally; (ii) changes or conditions generally affecting the industries in which
the Company operates; (iii) hostilities, acts of war, sabotage, terrorism,
military actions or other similar events or any escalation or material worsening
of any such hostilities, acts of war, sabotage or terrorism or
4

--------------------------------------------------------------------------------



military actions existing or underway as of the Execution Date; (iv) changes in
GAAP, or in the interpretation thereof; (v) after the Execution Date, the
announcement of this Agreement, the Enterprise Purchase Agreement or the
pendency of the transaction contemplated hereby or thereby (including the impact
thereof on relationships, contractual or otherwise, with customers, suppliers,
licensors, distributors, vendors, partners or employees); provided that such
announcement was permitted under this Agreement; (vi) compliance by Seller,
Enterprise or their Affiliates with this Agreement or the Enterprise Purchase
Agreement, any actions taken by them or their Affiliates that are required to be
taken by them or their Affiliates pursuant to this Agreement or the Enterprise
Purchase Agreement or that are requested by Buyer in writing, or any actions
taken by Seller or its Affiliates at the express written request of Buyer; (vii)
the effect of any action taken by Buyer or any of its Affiliates with respect to
this Agreement or with respect to the Company; (viii) the failure, in and of
itself, of the Company to meet any projections, forecasts or estimates; or (ix)
any termination of employment (for any reason or without reason, other than
Seller’s breach of this Agreement) of or non- acceptance of Buyer’s (or any of
its Affiliates’) employment offer by, any EPCO employee, except, in the case of
clauses (i), (ii), (iii) and (iv) above, to the extent any such change,
condition, event or effect has a disproportionate and adverse effect on the
Company relative to other businesses in the same industry.   


“Material Contracts” has the meaning set forth in Section 4.14(b).   


“Oklahoma Lease” has the meaning set forth in Section 3.2(a)(v).   


“Order” means any order, judgment, injunction, award, decree, writ or other
legally enforceable requirement handed down, adopted or imposed by, including
any consent decree, settlement agreement or similar written agreement with, any
Governmental Authority.   


“Other Red River Assets” has the meaning set forth in Section 7.12.   


“Party” or “Parties” has the meaning set forth in the preamble of this
Agreement.   


“Permit” means any license, permit, consent, certificate, exemption,
registration, notice, waiver, franchise, filing, accreditation or other
authorization or approval obtained or required to be obtained from Governmental
Authorities.   


“Permitted Encumbrances” means any transfer or change of control restrictions
(i) imposed on the Company Interests by securities Laws, (ii) arising under this
Agreement or, to the extent such restrictions have been waived at or prior to
Closing, Company’s Governing Instruments, or (iii) that will be discharged at or
prior to Closing.   


“Permitted Title Defects” means any defects in title of any Purchased Asset
which is attributable to a scriveners’, transcription or other similar errors on
the certificates of title or title transfer documents which do not in any
material respect impair the value of such Purchased Asset.   


“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust, unincorporated
organization, undivided joint interest operation or Governmental Authority.   


“Pre-Closing Tax Period” means all Tax periods ending on or before the Closing
Date.


“Pre-Closing Tax Returns” has the meaning set forth in Section 7.3(a)(i).


“Proceeding” means any action, arbitration, audit, claim, hearing,
investigation, litigation or suit (whether civil, commercial, administrative,
criminal, investigative or informal) commenced, brought, conducted or heard by
or before, or otherwise involving any Governmental Authority or arbitrator.   


“Purchase Price” has the meaning set forth in Section 2.2.   


“Purchased Assets” means the Purchased COT Assets and the Purchased Inventory.

5

--------------------------------------------------------------------------------



“Purchased COT Assets” means the assets of the Company listed on Schedule A.


“Purchased Inventory” means all equipment and parts set forth on Schedule A
under the heading "Purchased Inventory”.   


“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, pumping, placing, discarding, abandoning, deposit, disposal, discharge,
dispersal, leaching or migration into or through the environment (including
ambient air, surface water, groundwater, land surface or subsurface strata).   


“Representatives” means, with respect to Buyer and Seller, such Person’s and
their Affiliates’ officers, directors, managers, employees, agents, consultants,
legal and financial advisors and other representatives.   “Schedule Supplement”
has the meaning set for in the Section 7.2.   


“Seller” has the meaning set forth in the preamble of this Agreement.   


“Seller Fundamental Representations” has the meaning set forth in Section 10.1.
  


“Seller Indemnities” has the meaning set forth in Section 10.3.   


“Seller Insurance Policies” has the meaning set forth in Section 7.7.   


“Seller Taxes” means any and all Taxes imposed on the Company for any
Pre-Closing Tax Period and for the portion of any Straddle Tax Period ending on
the Closing Date (determined in accordance with Section 7.3(a)(iii)).   


“Specified Vehicle” means any vehicle listed on Schedule B.   


“Straddle Tax Period” means any Tax period beginning on or before and ending
after the Closing Date.   


“Seller Ultimate Cap” has the meaning set forth in Section 10.9.   


“Straddle Tax Returns” has the meaning set forth in Section 7.3(a)(ii).   


“Survival Period” has the meaning set forth in Section 10.1.   


“Tax” or “Taxes” means (i) all taxes, charges, duties, fees or other assessments
including income, corporation, excise, property, sales, use, value-added, gross
receipts, profits, gains, license, withholding (with respect to compensation or
otherwise), payroll, employment, unemployment, disability, wealth, welfare, net
worth, purchase, transfer, stamp, ad valorem, conveyance, severance, production,
registration, social security, environmental, occupation, franchise, alternative
minimum, estimated or other similar taxes imposed by any Governmental Authority,
and including any interest, penalties or addition thereto; (ii) any liability
for the payment of any amounts of the type described in clause (i) as a result
of being a member of a consolidated, combined or unitary group for any period;
and (iii) any liability for the payments of any amounts of the type described in
clauses (i) or (ii) as a result of the operation of law or express obligation to
indemnify any other Person.   


“Tax Return” means any return, declaration (including any declaration of
estimated Taxes), report, claim for refund, or information return or statement
relating to Taxes, including any schedule or attachment thereto, and including
any amendment thereof.   


“Texas Lease” has the meaning set forth in Section 3.2(a)(vi).   


“Trademark” means any trademarks, service marks, trade names, trade dress,
logos, corporate names and other similar indicia of origin or business
identifiers, together with the goodwill associated with any of the foregoing,
and all applications, registrations, renewals and extensions of any of the
foregoing.   


“Transfer Taxes” has the meaning set forth in Section 7.3(d).   

6

--------------------------------------------------------------------------------



“Treasury Regulation” means the treasury regulations promulgated under the Code,
as amended.   


“WARN Act” means the Worker Adjustment and Retraining Notification Act and any
similar state or local Law that is applicable.   


“Willful Breach” means, with respect to any Party, that such Party does one or
more of the following: (a) such Party willfully and intentionally breaches in
any material respect (by refusing to perform or taking an action prohibited) any
material pre-Closing covenant or agreement applicable to such Party, (b) such
Party intentionally misrepresents any of the matters covered by its
representations or warranties under this Agreement as of the Execution Date, or
(c) such Party willfully and intentionally causes any of its representations or
warranties under this Agreement to not be true and correct such that the
conditions set forth in Section 8.2(a) or Section 8.3(a), as applicable to such
representation or warranty, would not be satisfied. For clarity, if a Party is
obligated hereunder to use its commercially reasonable efforts or reasonable
best efforts to perform an action or to achieve a result, the failure to use
such commercially reasonable efforts or reasonable best efforts, as applicable,
would constitute a willful and intentional breach of this Agreement.


Section 1.2 Definition and Construction Provisions.


(a) The words “hereof,” “herein,” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement.


(b) The terms defined in the singular have a comparable meaning when used in the
plural, and vice versa.


(c) Whenever the Parties have agreed that any approval or consent shall not be
“unreasonably withheld,” such phrase shall also include the Parties’ agreement
that the approval or consent shall not be unreasonably delayed or conditioned.


(d) Reference to “day” or “days” in this Agreement refers to calendar days
unless otherwise stated.


(e) Whenever the words “include,” “includes” or “including” are used in this
Agreement, they are deemed to be followed by the words “without limitation.”


(f) All references to Sections, Exhibits and Schedules or paragraphs or
subdivisions thereof mean those numbered sections, paragraphs or subdivisions in
this Agreement and those Exhibits and Schedules attached hereto and made a part
of this Agreement, respectively, unless specific reference is made to such
exhibits, articles, sections, paragraphs or subdivisions of another document or
instrument.


ARTICLE II.
PURCHASE AND SALE OF THE COMPANY INTERESTS


Section 2.1 Purchase and Sale of the Company Interests.  Subject to the terms
and conditions of this Agreement, at the Closing, Seller agrees to sell,
transfer, convey, assign and deliver to Buyer, and Buyer agrees to purchase,
acquire, accept, assume and receive from Seller, subject only to Permitted
Encumbrances but otherwise free of all Encumbrances, all of Seller’s right,
title and interest in and to the Company Interests.


Section 2.2 Payment of the Purchase Price. The total purchase price to be paid
by Buyer to Seller in consideration for the Company Interests shall be Ten
Million Dollars ($10,000,000), subject to adjustment as set forth in Section 2.3
below (the “Purchase Price”) and shall be paid by Buyer to Seller at the Closing
in cash by wire transfer of immediately available funds in accordance with the
wire instructions set forth on Schedule 2.2 to the account(s) designated
therein.





7

--------------------------------------------------------------------------------



Section 2.3 Purchase Price Adjustment.


(a) Post-Closing Purchase Price Adjustment.


(i) Within twenty (20) days after the Closing Date, Buyer shall prepare and
deliver to Seller a statement (the “Closing Inventory Statement”) setting forth
any discrepancies in the Purchased COT Assets actually delivered at Closing from
the Purchased COT Assets listed on Schedule A, including any missing or
materially damaged Purchased COT Assets and the replacement value or repair cost
of each such item, not to exceed the value for such item set forth on Schedule
2.3 (the “Inventory Value Adjustment”); provided that the Inventory Value
Adjustment included in the Closing Inventory Statement shall only include
material changes to the Purchased COT Assets occurring after Buyer’s inspection
of such Purchased COT Assets prior to the Execution Date and shall exclude any
loss, damage or reduction in value as a result of depreciation and/or ordinary
wear and tear and any damage claims to the extent such damages do not render any
such Purchased COT Assets inoperable. For purposes of this Section 2.3(a),
“material” and “materially” shall mean a value greater than Seventeen Thousand
Five Hundred Dollars ($17,500).


(ii) If, within thirty (30) days after the date of Buyer’s delivery of the
Closing Inventory Statement, Seller (i) determines that the Closing Inventory
Statement and the Inventory Value Adjustment have not been prepared or
determined in accordance with this Agreement or (ii) disagrees with the
replacement value proposed by Buyer, Seller may give written notice to Buyer
within such 30-day period setting forth Seller’s proposed changes to the Closing
Inventory Statement as prepared by Buyer and the determination by Seller of the
Inventory Value Adjustment. The failure by Seller to so express disagreement and
provide such notice within such 30-day period will constitute acceptance of
Buyer’s preparation of the Closing Inventory Statement and the Inventory Value
Adjustment. If Buyer and Seller are unable to resolve any disagreement between
them with respect to the preparation of the Closing Inventory Statement and the
determination of the Inventory Value Adjustment within fifteen (15) days after
the giving of notice by Seller to Buyer of such disagreement, the dispute may be
referred by Buyer or Seller for determination to the Houston, Texas office of
BDO USA, LLP or, if such firm is not willing or able to serve, a mutually
acceptable, independent, nationally or regionally recognized accounting firm
(the “Accountants”). Within fifteen (15) days of such referral, each party shall
submit, in writing, detailed briefs to the Accountants setting forth their
position, and the Accountants shall make a written determination as promptly as
practicable, but in any event within thirty (30) days after the date on which
the dispute is referred to the Accountants. The Accountants will not disclose
either party’s position to the other party. Neither Buyer nor Seller shall be
entitled to respond to the brief provided by the other party to the Accountants.
The Accountants may ask and receive responses in writing from one or both
parties in order to clarify such party’s position. The Accountants are
authorized to select only the Inventory Value Adjustment as presented by Buyer
or Seller and shall not select any other amount as the Inventory Value
Adjustment. The costs and expenses of the Accountants shall be borne by the
party against whom the majority of amounts in dispute are decided. No party will
disclose to the Accountants, and the Accountants will not consider for any
purposes, any settlement discussions or settlement offer made by any party. The
decision of the Accountants shall be final and binding on the parties.


(iii) During the period that Seller’s advisors and personnel are conducting
their review of Buyer’s preparation of the Closing Inventory Statement and the
determination of the Inventory Value Adjustment until the final determination of
the Closing Inventory Statement and the determination of the Inventory Value
Adjustment, Seller and its Representatives will have reasonable access during
normal business hours to the work papers prepared by or on behalf of Buyer and
its Representatives in connection with Buyer’s preparation of the Closing
Inventory Statement and the determination of the Inventory Value Adjustment;
provided, however, that Seller will conduct such review in a manner that does
not unreasonably interfere with the conduct of the businesses of Buyer.



8

--------------------------------------------------------------------------------



(iv) Upon the final determination of the Closing Inventory Statement and the
Inventory Value Adjustment, the Purchase Price shall be decreased by the
Inventory Value Adjustment. Any payment in respect of the Inventory Value
Adjustment will be made by Seller in cash by wire transfer of immediately
available funds to one account specified by Buyer in writing, within five (5)
Business Days following the final determination of the Inventory Value
Adjustment.


Section 2.4 U.S. Federal Income Tax Allocation. For U.S. federal income tax
purposes, Seller and Buyer shall treat this purchase and sale of the Company
Interests as a purchase of assets and they shall cooperate to allocate the
Purchase Price (as determined for U.S. federal income tax purposes) among the
Purchased Assets in order to file IRS Form 8594. Seller and Buyer shall file all
Tax Returns consistent with the agreed allocation on IRS Form 8594.


ARTICLE III.
CLOSING


Section 3.1 Closing. Subject to the terms and conditions of this Agreement, the
closing of transactions (the “Closing”) shall take place electronically on the
same day as the consummation of the transactions contemplated by the Enterprise
Purchase Agreement, to be effective one minute after the closing of the
transactions contemplated by the Enterprise Purchase Agreement, or at such other
time or date as the Parties may mutually agree in writing; provided that the
date of the Closing shall be a date not earlier than October 1, 2018, unless
such otherwise changed by mutual agreement of the Parties. The date on which the
Closing occurs is referenced herein as the “Closing Date.” All of the actions to
be taken and documents to be executed and delivered at the Closing shall be
deemed to be taken, executed and delivered simultaneously, and no such action,
execution or delivery shall be effective until all are complete, except as
specifically provided herein.


Section 3.2 Closing Deliveries.


(a) At the Closing, Seller shall deliver, or cause to be delivered, to Buyer the
following:


(i) an Assignment of Membership Interests duly executed by Seller, substantially
in the form attached hereto as Exhibit A (the “Assignment Agreement”), whereby
Seller shall convey and transfer to Buyer all of Seller’s right, title and
interests in and to the Company Interests, subject to the terms contained;


(ii) a properly executed statement from Seller (or the appropriate parent
Affiliate, if Seller is disregarded as an entity separate from its parent for
federal income tax purposes on the Closing Date), dated as of the Closing Date,
that meets the requirements of Section 1.1445-2(b)(2) promulgated under the
Code;


(iii) subject to Section 7.14, (A) with respect to any Specified Vehicle,
originals of all Certificates of Title issued in the name of the Company that
are in the possession of Seller as of the Closing Date and (B) with respect to
each other vehicle constituting a Purchased COT Asset, originals of all
certificates of title issued in the name of the Company;   


(iv) evidence of the Company’s Department of Transportation number and
associated pin number;   


(v) a Buy/Sale Agreement duly executed by Texoma Crude Oil Pipeline Company LLC,
substantially in the form attached hereto as Exhibit B (the “Buy/Sale
Agreement”);   


(vi) a lease agreement duly executed by Seller or an Affiliate of Seller, with
respect to the real property located at or about 13688 State Highway 240,
Electra, TX 76360 and 175 Skinner Road, Bowie, TX 76230 (the “Texas Lease”);   



9

--------------------------------------------------------------------------------



(vii) a lease agreement duly executed by Seller or an Affiliate of Seller, with
respect to the real property located at or about 13474 State Highway 76,
Healdton, OK 73428 and Route 1, Box 93A, North-Hwy. 277, Cyril, OK 73029 (the
“Oklahoma Lease”);   


(viii) a Guaranty duly executed by Texoma Crude Oil Pipeline Company LLC,
substantially in the form attached hereto as Exhibit C;   


(ix) a certificate of a duly authorized officer of Seller certifying, as of the
Closing Date, as to the attachment of true and complete copies of the Governing
Documents of Seller and the Company as in effect on the Closing Date;   


(x) resignation letters from all current officers of the Company duly executed
by all such officers;   


(xi) good standing certificates (or similar certificate) of each of Seller and
the Company from the Secretary of State (or corresponding Governmental
Authority) in the jurisdiction in which such Person is organized and in each
other jurisdiction in which the Company is qualified to do business as a foreign
entity, in each case dated not more than five (5) days prior to the Closing
Date;   


(xii) copies of the Lease Payoff Letters (as defined in the Enterprise Purchase
Agreement);   


(xiii) a waiver signed by Cortland Capital Market Services LLC releasing any
liens or security interests on the Company Interests or any of the Purchased
Assets, in a form reasonably satisfactory to Buyer; and


(xiv) such other instruments and agreements as the Parties may mutually agree
are necessary or appropriate to consummate the transactions contemplated in this
Agreement.   


(b) At the Closing, Buyer shall deliver, or cause to be delivered, to Seller the
following:  


(i) payment of the Purchase Price in accordance with Section 2.2;


(ii) the Assignment Agreement duly executed by Buyer;


(iii) the Buy/Sale Agreement duly executed by Buyer;


(iv) the Texas Lease duly executed by Buyer;


(v) the Oklahoma Lease duly executed by Buyer; and


(vi) such other instruments and agreements as the Parties may mutually agree are
necessary or appropriate to consummate the transactions contemplated in this
Agreement.


ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF SELLER


Subject to the exceptions, disclaimers and other matters set forth in this
Agreement, Seller represents and warrants to Buyer as of the Execution Date and
the Closing Date, as follows:


Section 4.1 Valid Organization.


(a) Seller is a limited liability company duly formed, validly existing and in
good standing under the Laws of the State of Colorado.



10

--------------------------------------------------------------------------------



(b) The Company is a limited liability company duly formed, validly existing and
in good standing under the Laws of the State of Texas.


Section 4.2 Authorization. Seller has all requisite limited liability company
power and authority to enter into this Agreement, and all other documents
required hereunder to be executed and delivered by Seller, and carry out the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement, and all other documents required hereunder to be executed and
delivered by Seller, and the performance of the transactions contemplated hereby
and thereby have been duly and validly authorized by such action, corporate or
otherwise, necessary on behalf of Seller. This Agreement is, and each document
required to be executed and delivered by Seller hereunder, when so executed and
delivered by Seller, shall be, a valid and binding agreement of Seller,
enforceable against Seller in accordance with its terms, except as limited by
bankruptcy, insolvency, reorganization, moratorium or similar Laws now or
hereafter in effect relating to creditors’ rights.


Section 4.3 Qualification. Each of Seller and the Company has all requisite
organizational power and authority to own, lease and operate its properties and
to carry on its business, and is duly qualified, registered or licensed to do
business as a foreign entity and is in good standing in each jurisdiction in
which the property owned, leased or operated by the Company or Seller, as
applicable, or the nature of the business conducted by the Company or Seller, as
applicable, makes such qualification necessary, except where the failure to be
so duly qualified, registered or licensed and in good standing would not
reasonably be expected to have a Material Adverse Effect.


Section 4.4 No Violation. The execution, delivery and performance of this
Agreement by Seller, and the Enterprise Purchase Agreement by Enterprise, and
the consummation of the transactions contemplated hereby and thereby, does not
and will not: (a) conflict with or result in any breach of any provision of the
Governing Instruments of Seller or the Company; (b) result in a violation or
breach of, or constitute a default (or an event that with notice or passage of
time or both would give rise to a default) under, or give rise to any right of
termination, cancellation, amendment or acceleration (with or without the giving
of notice, or the passage of time or both) under, or require any consent in
connection with the transactions contemplated hereby and thereby, including
consents to assign or in connection with a change of control or otherwise under,
any of the terms, conditions or provisions of any Contract to which any of the
Company or Seller is or will be, as of the Closing, a party or by which any
material property or asset of the Company is bound or affected; (c) violate any
Law to which Seller or the Company is subject or by which any of any of Seller’s
or Company’s properties or assets are bound; (d) constitute (with or without the
giving of notice or the passage of time or both) an event which would result in
the creation of any Encumbrance (other than Permitted Encumbrances) on any asset
of the Company or the Company Interests; or (e) require any declaration, filing
or registration with, or notice to, or authorization, consent or approval of,
any Governmental Authority, except, in the cases of clauses (b), (c), (d) and
(e), for such defaults or rights of termination, cancellation, amendment, or
acceleration, violations or Encumbrances, as would not reasonably be expected to
have a Material Adverse Effect.


Section 4.5 Consents.  No declaration, filing or registration with, or notice
to, or authorization, consent or approval of, any Governmental Authority or any
other Person by Seller, Enterprise or the Company is necessary for the
consummation by Seller or the Company of the transactions contemplated by this
Agreement other than such other declarations, filings, registrations, notices,
authorizations, consents or approvals that have been obtained or made or that
would in the ordinary course of business be made or obtained after Closing, or
which, if not obtained or made, would not reasonably be expected to have a
Material Adverse Effect or to prevent or materially delay the consummation of
the transactions contemplated by this Agreement.


Section 4.6 Capitalization.


(a) As of the Execution Date, the Company is owned by Enterprise Pipeline,
Enterprise Crude and Enterprise Products in the percentages set forth across
from their respective names in Schedule 4.6, and such ownership is free and
clear of all Encumbrances other than Permitted Encumbrances. Immediately prior
to the Closing, Seller will have good and valid title to the Company Interests
free and clear of all Encumbrances, other than Permitted Encumbrances. Such
Company Interests are duly authorized, validly issued, fully paid and
nonassessable.



11

--------------------------------------------------------------------------------



(b) The Company Interests represent all of the issued and outstanding equity
interests in the Company, free and clear of all Encumbrances (other than
Permitted Encumbrances) restrictions on transfer or other encumbrances other
than those arising pursuant to this Agreement, the Governing Instruments of the
Company (which will be satisfied or waived prior to Closing), or applicable
securities Laws.


(c) As of the Closing, without limiting the generality of the foregoing, none of
the Company Interests will be subject to any voting trust, member or partnership
agreement or voting agreement or other agreement, right, instrument or
understanding with respect to any purchase, sale, issuance, transfer,
repurchase, redemption or voting of any Equity Securities, other than the
Governing Instruments of the Company.


(d) The Company has not, and, as of the Closing, will not have, granted to any
Person any agreement or option, or any right or privilege capable of becoming an
agreement or option, for the purchase, subscription, allotment or issue of any
unissued interests, units or other securities (including convertible securities,
warrants, rights or convertible obligations of any nature) of the Company. There
are no outstanding contractual obligations of the Company to repurchase, redeem
or otherwise acquire any Company Interest in such Company.


(e) The Company does not, directly or indirectly, own any Equity Securities in
any other Person.


(f) The Company does not own, directly or indirectly, any capital stock of, or
any other equity interests in, any Person. There are no outstanding rights,
options, warrants, calls, preemptive rights, convertible or exchangeable
securities, subscriptions or other agreements pursuant to which the Company is,
or may be, obligation to sell, issue or acquire any shares of capital stock or
other equity interests in any Person.


Section 4.7 Purchased Assets. Schedule A sets forth a correct and complete list
of the Purchased COT Assets. As of the date hereof, (a) the Company has good and
valid title (other than Permitted Title Defects) to all of the Purchased COT
Assets under the heading “Existing Purchased Assets” on Schedule A (the
“Existing Purchased Assets”), (b) the Existing Purchased Assets are free and
clear of all Encumbrances, and (c) the Existing Purchased Assets are the only
assets of the Company. As of the Closing, (a) the Company has good and valid
title (other than Permitted Title Defects) to all of the Purchased COT Assets on
Schedule A, (b) the Purchased COT Assets are free and clear of all Encumbrances,
and (c) the Purchased Assets are the only assets of the Company.


Section 4.8 Real Property. The Company does not own or lease any real property.


Section 4.9 Equity Interests.  The Company does not own, directly or indirectly,
any capital stock of or other equity interests in any Person. There are no
outstanding rights, options, warrants, calls, preemptive rights, convertible or
exchangeable securities, subscriptions or other agreements pursuant to which the
Company is, or may be, obligated, to sell, issue or acquire any shares of
capital stock or other equity interests of any Person.


Section 4.10 Compliance with Law. Except as set forth on Schedule 4.10, the
Company is in compliance in all material respects with all applicable Laws, and
neither Seller, Enterprise, EPCO nor the Company has received written notice of
any violation of any applicable Law with respect to the Business that, if true,
would reasonably be expected to have a Material Adverse Effect.


Section 4.11 No Debt or Liabilities. The Company does not have any Debt or
Liabilities.


Section 4.12 Absence of Certain Changes. From January 1, 2017 to the Execution
Date, (a) each of the Company and Enterprise (solely as it relates to the
Company or the Business) as applicable, has conducted its activities in the
ordinary course and in a manner consistent with past practices to
preserve (i) the Company and the Business as currently conducted and (ii) the
Company’s and the Business’s present relationships with customers, suppliers and
others having business dealings relating to the Company and the Business,
except, in each case, as set forth on Schedule 4.12 and (b) there has not been
any event, occurrence or development which has had a Material Adverse Effect.

12

--------------------------------------------------------------------------------



Section 4.13 Environmental Matters. 


(a) Except as to matters set forth on Schedule 4.13:


(i) Each of the Company and the Business has, for the past two years, complied
and is in compliance with all applicable Environmental Laws in all material
respects;


(ii) Each of the Company and the Business possesses and will, as of the Closing,
possess all Permits required under Environmental Laws for the occupation or
operation of the Business, as currently conducted, and each of the Company and
the Business is in compliance, in all material respects, with the terms of such
Permits, and each such Permit is in full force and effect, free from breach, and
the transactions contemplated by this Agreement will not adversely affect them;


(iii) The properties and operations of the Company and the Business are not
subject to any pending or, to the Knowledge of Seller or the Company, threatened
Proceeding arising under any Environmental Law, nor has Seller, the Company,
Enterprise or any Affiliate of Seller received any written notice, Order or
complaint from any Governmental Authority alleging a violation of or Liability
arising under any Environmental Law related to the Company or the Business that
remains pending or unresolved;


(iv) Neither the Company nor, to the Knowledge of Seller, any of its
predecessors has disposed of, arranged for or permitted the disposal of, or
Released any Hazardous Materials in a manner that would reasonably be expected
to give rise to material Liability against the Company pursuant to any
Environmental Law;


(v) The transactions contemplated by this Agreement will not result in any
Liabilities for site investigation or cleanup, or require the consent of any
Person, pursuant to any Environmental Law, including any so-called “transaction
triggered” or “responsible property transfer” requirements; and


(vi) Neither the Company nor, to the Knowledge of Seller, any of its
predecessors has, either expressly or by operation of Law, assumed or undertaken
any Liability, including any material obligation for corrective or remedial
action, of any other Person relating to any Environmental Law.


(b) Notwithstanding any other provision in this Agreement, the representations
and warranties in this Section 4.13 are the only representations and warranties
in this Agreement with respect to Environmental Laws and any environmental
matters relating to the Company or the Business.


Section 4.14 Material Contracts.


(a) Except as set forth on Schedule 4.14, the Company is not party to any
Contracts.


(b) Each Contract disclosed on Schedule 4.14 (collectively, the “Material
Contracts”) is a valid and binding obligation of the Company, and is in full
force and effect and enforceable in accordance with its terms against the
Company and, to the Knowledge of Seller, the other parties thereto, except as
enforcement may be limited by applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar Laws relating to or affecting
creditors’ rights generally and subject, as to enforceability, to legal
principles of general applicability governing the availability of equitable
remedies, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether such enforceability is considered in a proceeding
in equity or at law).


(c) To the Knowledge of Seller: (i) no Person has threatened in writing to
terminate any Material Contract and (ii) no party to any Material Contract is in
default or breach in any material respect under the terms of such Material
Contract and no event has occurred that with the giving of notice or the
13

--------------------------------------------------------------------------------



passage of time or both would constitute a breach or default in any material
respect by any party to such Material Contract, or would permit termination,
modification or acceleration under such Material Contract.


Section 4.15 Legal Proceedings. Other than with respect to Proceedings arising
under (i) Environmental Laws which are the subject of Section 4.13, (ii) Taxes
which are the subject of Section 4.17, or (ii) as is set forth on Schedule 4.15,
there are no Proceedings pending or, to the Knowledge of Seller, threatened
against the Company or related to the Business.


Section 4.16 Permits. Other than with respect to Permits issued pursuant to or
required under Environmental Laws which are the subject of Section 4.13, and
except as set forth on Schedule 4.16, the Company has or will have, as of the
Closing, all Permits as are necessary to use, own and operate the Purchased
Assets in the manner such assets are currently used, owned and operated, and all
such Permits are in full force and effect, free from breach, and will continue
to be in full force and effect and free from breach through the Closing.


Section 4.17 Taxes.


(a) Schedule 4.17(a) sets forth a true and complete list of all Tax Returns
filed, or required to be filed, by the Company since the date of its formation.


(b) Except as set forth on Schedule 4.17(b):


(i) All Tax Returns required to have been filed by the Company have been duly
and timely filed (taking into account any applicable extensions of time within
which to file);


(ii) All Taxes due and payable by the Company have been paid in full;


(iii) All sales or transfer Taxes in connection with the assignment of the
Purchased COT Assets to the Company have been paid in full or will be paid in
full as of the Closing;


(iv) No Tax audits are currently pending against the Company and there are no
pending claims for unpaid Taxes due from the Company;


(v) The Company has not participated (within the meaning of Treasury Regulations
§ 1.6011-4(c)(3)) in any “listed transaction” within the meaning of Treasury
Regulations § 1.6011-4(b)(2) (and all predecessor regulations);


(vi) There is not in force any waiver or agreement for any extension of time for
the assessment or payment of any Tax of or with respect to the Company;


(vii) There are no Encumbrances for Taxes, other than Permitted Encumbrances, on
any of the assets of the Company;


(viii) The Company is, and has been since its inception, properly treated as
either a partnership or an entity disregarded as separate from its owner for
U.S. federal income tax purposes;


(ix) The Company (A) has not been a member of a consolidated, combined or
unitary group for federal or state income tax purposes or (B) does not have any
liability for the Taxes of any Person under Treasury Regulation 1.1502-6 (or any
similar provision of state, local or non-U.S. law), as a transferee or
successor, by contract or otherwise; and


(x) The Company is not a party to any Tax sharing or Tax indemnity agreement.


(c) Notwithstanding any other provision in this Agreement, the representations
and warranties in this Section 4.17 are the only representations and warranties
in this Agreement with respect to Tax matters of the Company.

14

--------------------------------------------------------------------------------



Section 4.18 Business Employees. 
 
(a) None of Seller nor the Company has, and neither Seller nor the Company has
ever had, any employees or independent contractors and has no Liabilities,
direct or indirect, with respect thereto, including, without limitation, with
respect to any Business Employee. All Business Employees are employees of EPCO,
and the aggregate base compensation paid to such Business Employees in 2017 did
not exceed $16,500,000.


(b) Neither the Company nor Seller (i) sponsors or maintains or has an
obligation to contribute to, and has never sponsored or maintained or had an
obligation to contribute to, any Benefit Plan and (ii) has any Liabilities under
any Benefit Plan.


(c) There does not now exist, nor do any circumstances exist that could
reasonably be expected to result in, any lien or Liability under Title IV of
ERISA or Section 430(k) of the Code on any asset of the Company or any lien or
Liability under Section 412 or 4980B of the Code that could reasonably be
expected to result in a Liability of the Company.


(d) Neither Seller, the Company nor any Affiliate of Seller is subject to any
collective bargaining agreements, works council agreements, labor union
contracts, trade union agreements, or other similar agreements with any union,
works council, or labor organization that cover any Business Employees and to
Knowledge of Seller, in the prior three years, (i) no union, labor organization,
or group of employees has sought to organize any Business Employees for purposes
of collective bargaining, (ii) no Business Employees have made a demand for
recognition or certification, sought to bargain collectively with Seller, EPCO
or Enterprise, or filed a petition for recognition with any Governmental
Authority, and (iii) there have been no actual or threatened strikes, lockouts,
slowdowns, work stoppages, boycotts, hand billing, picketing, walkouts,
demonstrations, sit-ins, sick-outs or other forms of organized labor disruption
with respect to the Company or the Business.


(e) Except as set forth on Schedule 4.18, during the three years immediately
prior to the Execution Date: (i) Enterprise, EPCO, the Company, Seller and each
Affiliate of Seller is and has been in compliance in all material respects with
all applicable Laws relating to the employment of the Business Employees,
including Laws relating to wages and, hours, including the Fair Labor Standards
Act, collective bargaining, unemployment insurance, workers’ compensation, equal
employment opportunity, discrimination, immigration control, employee
classifications, misclassification of employees as independent contractors,
safety and health, reductions in force and the payment and withholding of Taxes,
but excluding all compliance failures that individually or in the aggregate
would not reasonably be expected to result in a Material Adverse Effect;
and (i) neither Seller, the Company, Enterprise, EPCO nor any Affiliate of
Seller has received any written notice of the intent of the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Department of
Labor or any other Governmental Entity responsible for the enforcement of labor
or employment Laws to conduct an investigation with respect to the Business
Employees. Notwithstanding any other provisions in this Agreement, the
representations and warranties in this Section 4.18 are the only representations
and warranties in this Agreement with respect to employment matters related to
the Business Employees.


Section 4.19 Insurance. To the Knowledge of Seller, all of the material
Purchased Assets are covered by valid insurance policies, such policies are in
full force and effect and all premiums due and payable on such insurance
policies in such types and amounts and covering such risks as are consistent
with customary practices and standards of companies engaged in businesses and
operations and with an ownership structure similar to that of Enterprise and its
Affiliates, taken as a whole. As of the Execution Date, to the Knowledge of
Seller, neither Seller nor any of its Affiliates has received any written notice
that would reasonably be expected to be followed by a written notice of
cancellation, alteration of coverage or non-renewal of any such insurance policy
applicable to the material Purchased Assets.


Section 4.20  Bank Accounts and Powers of Attorney. The Company does not have an
account or safe deposit box with any bank, and no Person holds powers of
attorney from the Company.



15

--------------------------------------------------------------------------------



Section 4.21 No Brokers.   Neither Seller nor the Company has retained or
employed any broker, finder or similar agent, or otherwise taken any action in
connection with the negotiations relating to this Agreement and the transactions
contemplated hereby in a manner so as to give rise to any claims against Buyer
or any Affiliate thereof for any brokerage commission, finder’s fee or other
similar payment.


ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer hereby represents and warrants to Seller as follows:


Section 5.1 Valid Organization. Buyer is a Texas corporation duly organized,
validly existing and in good standing under the Laws of the State of Texas.
Buyer is duly qualified or licensed to do business in all states where it is
necessary and required to be so qualified or licensed in order to perform the
obligations and effect the transactions contemplated by this Agreement.


Section 5.2 Authorization. Buyer has all requisite corporate power and authority
to enter into this Agreement, and all other documents required hereunder to be
executed and delivered by Buyer, to carry out the transactions contemplated
hereby and thereby and to acquire and own the Company Interests. The execution
and delivery of this Agreement, and all other documents required hereunder to be
executed and delivered by Buyer, and the performance of the transactions
contemplated hereby and thereby have been duly and validly authorized by such
action, corporate or otherwise, necessary on behalf of Buyer. This Agreement is,
and each document required to be executed and delivered by Buyer hereunder, when
so executed and delivered by Buyer, shall be, a valid and binding agreement of
Buyer, enforceable against Buyer in accordance with its terms, except as limited
by bankruptcy, insolvency, reorganization, moratorium or similar Laws now or
hereafter in effect relating to creditors’ rights.


Section 5.3 Consents. No consent, approval of or by, or filing with or notice to
(A) any Governmental Authority or (B) any other Person is required to be made or
obtained by Buyer in connection with the execution, delivery or enforceability
of this Agreement or the consummation of the transactions provided for hereby,
other than consents, approvals or filings, if not obtained or made, would not
reasonably be expected to have a material adverse effect on Buyer or to prevent
or materially delay the consummation of the transactions contemplated by this
Agreement.


Section 5.4 No Violation. None of the execution and delivery of this Agreement
or the performance by Buyer of its obligations under this Agreement, or the
consummation of the transactions contemplated by this Agreement will: (a)
violate any provision of Buyer’s Governing Instruments; (b) result in the
creation or imposition of any lien or encumbrance upon the Company Interests
under any material agreement or commitment to which Buyer is a party or by which
Buyer is bound or (c) to the Knowledge of Buyer, violate any statute or Law to
which Buyer is subject or any Contract to which Buyer is a party or by which it
is bound, except, in the cases of clauses (a) and (c), for such violations as
would not reasonably be expected to have a material adverse effect on Buyer or
to prevent or materially delay the consummation of the transactions contemplated
by this Agreement.


Section 5.5 Litigation. There is no Proceeding pending or, to the Knowledge of
Buyer, threatened in writing against Buyer or its Affiliates before any
arbitrator or Governmental Authority, that would reasonably be expected to have
a material and adverse impact on the ability of Buyer to perform its obligations
under this Agreement or to consummate the transactions contemplated hereby.


Section 5.6 Investment. Buyer is acquiring the Company Interests for its own
account as an investment without the present intent to sell, transfer or
otherwise distribute (including as such term or words of similar import are used
in Section 2(a)(11) of the Securities Act of 1933, as amended (the “1933 Act”))
the same to any other Person. Buyer has made, independently and without reliance
on Seller, its own analysis of the Company for the purpose of acquiring the
Company Interests and Buyer has had reasonable and sufficient access to
documents, other information and materials as it considers appropriate to make
its evaluations. Buyer (a) has the knowledge and experience in financial and
business matters that enable it to evaluate the merits and risks of the
transactions described in this Agreement, (b) is not in a significantly
disparate bargaining position in relation to Seller and (c) is able to bear the
economic risk of the acquisition of the Company Interests pursuant to the terms
of this Agreement, including a complete loss of Buyer’s investment in the
Company Interests. Buyer understands that the Company
16

--------------------------------------------------------------------------------



Interests are not registered under the 1933 Act and have not been qualified
under any state securities Laws on the grounds that the offering and sale of the
Company Interests contemplated by this Agreement are exempt from registration
thereunder and Seller’s reliance on such exemptions is predicated on Buyer’s
representations set forth herein. Buyer understands that none of the Company
Interests may be transferred, except as permitted under the 1933 Act and
applicable state securities Laws pursuant to registration or an applicable
exemption thereunder. Buyer is an “accredited investor” as defined under Rule
501 promulgated under the 1933 Act. For purposes of state “blue sky” Laws, Buyer
represents and warrants that the principal executive officers of Buyer are
located in the State of Texas and that the decision by Buyer to acquire the
Company Interests shall be deemed to occur solely in the State of Texas.


Section 5.7 No Brokers. Buyer has not retained or employed any broker, finder or
similar agent, or otherwise taken any action in connection with the negotiations
relating to this Agreement and the transactions contemplated hereby in a manner
so as to give rise to any claims against Seller or any Affiliate thereof for any
brokerage commission, finder’s fee, or other similar payment.


Section 5.8 Buyer Investigation. Buyer acknowledges and agrees that in making
the decision to enter into this Agreement and to consummate the transactions
contemplated hereby, (a) Buyer has relied solely on the basis of its own
independent investigation of the Company Interests and the risks related thereto
and upon the express written representations and warranties of Seller set forth
in Article IV of this Agreement; (b) neither Seller nor any other Person has
made any representation or warranty as to Seller, the Company or the Company
Interests, except as expressly set forth in Article IV; and (c) Buyer has
inspected the Purchased COT Assets as of April 13-16, 2018 and, based solely on
Buyer’s visual inspection as of such dates, such assets are free from apparent
material damage (ordinary wear and tear excluded). Without limiting the
foregoing, Buyer expressly acknowledges and agrees to the provisions set forth
in Article IV.


ARTICLE VI.
CERTAIN DISCLAIMERS


Section 6.1 “AS-IS, WHERE IS”. EXCEPT AS EXPRESSLY PROVIDED IN SELLER’S
REPRESENTATIONS AND WARRANTIES IN ARTICLE IV AND IN THE OTHER TRANSACTION
DOCUMENTS, (A) SELLER MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND OR
NATURE (WHETHER EXPRESS OR IMPLIED), AT LAW OR IN EQUITY, WITH RESPECT TO THIS
AGREEMENT, THE CONTEMPLATED TRANSACTIONS (INCLUDING ANY CONSENTS OR APPROVALS
REQUIRED IN CONNECTION THEREWITH), THE PURCHASED ASSETS, THE COMPANY OR THEIR
AFFILIATES, THE LIABILITIES OF SELLER, THE COMPANY OR THEIR AFFILIATES, OR THE
CONDITION (PHYSICAL, FINANCIAL OR OTHERWISE) OR PROSPECTS OF, OR ANY OTHER
MATTER INVOLVING, THE BUSINESS OR THE PURCHASED ASSETS, OR ANY INFORMATION
PROVIDED OR MADE AVAILABLE TO BUYER OR ITS AFFILIATES IN CONNECTION WITH THE
CONTEMPLATED TRANSACTIONS, AND SELLER EXPRESSLY DISCLAIMS ANY OTHER
REPRESENTATIONS OR WARRANTIES, WHETHER MADE BY SELLER OR ANY OF ITS AFFILIATES,
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES (INCLUDING WITH
RESPECT TO THE DISTRIBUTION OF, OR ANY PERSON’S RELIANCE ON, ANY INFORMATION,
DISCLOSURE OR OTHER DOCUMENT OR OTHER MATERIAL MADE AVAILABLE TO BUYER OR ITS
AFFILIATES IN ANY DATA ROOM, ELECTRONIC DATA ROOM, MANAGEMENT PRESENTATION OR IN
ANY OTHER FORM IN EXPECTATION OF, OR IN CONNECTION WITH, THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT), (B) SELLER EXPRESSLY DISCLAIMS ALL LIABILITY
AND RESPONSIBILITY FOR ANY REPRESENTATION, WARRANTY, PROJECTION, FORECAST,
STATEMENT OR INFORMATION MADE, COMMUNICATED, OR FURNISHED (ORALLY OR IN WRITING)
TO ANY OTHER PARTY OR ITS AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES (INCLUDING OPINIONS, INFORMATION, PROJECTIONS, OR ADVICE THAT
MAY HAVE BEEN OR MAY BE PROVIDED TO ANY PARTY OR ANY OFFICER, DIRECTOR,
EMPLOYEES, AGENT OR REPRESENTATIVE OF SUCH PARTY OR ANY OF ITS AFFILIATES), (C)
ALL OF THE PURCHASED ASSETS WERE OR WILL BE, AS APPLICABLE, ALLOCATED AND VESTED
ON AN “AS IS, WHERE IS” AND “WITH ALL KNOWN AND UNKNOWN FAULTS” BASIS, AND (D)
ALL IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, OR OTHERWISE ARE HEREBY EXPRESSLY
DISCLAIMED.

17

--------------------------------------------------------------------------------



ARTICLE VII.
COVENANTS




Section 7.1 Governmental Approvals. The Parties will cooperate with each other
and use reasonable best efforts to obtain from any Governmental Authorities any
consents, licenses, permits, waivers, approvals, authorizations or orders
required to be obtained and to make any filings with or notifications or
submissions to any Governmental Authority that are necessary in order to
consummate the transactions contemplated by this Agreement and shall diligently
and expeditiously prosecute, and shall cooperate fully with each other in the
prosecution of, such matters.   


Section 7.2 Update of Schedules. From time to time prior to the Closing Date,
each Party shall promptly supplement or amend the Schedules with respect to any
matter arising after the Execution Date (each, a “Schedule Supplement”);
provided, however, that no event that occurred prior to the Execution Date may
be added as a Schedule Supplement, even if knowledge of the matter did not occur
until after the Execution Date. Any disclosure in any Schedule Supplement shall
not be deemed to have cured any inaccuracy in or breach of any representation or
warranty contained in this Agreement, including for purposes of the
indemnification or termination rights contained in this Agreement or of
determining   whether or not the conditions set forth in Article VIII have been
satisfied; provided, however, that if Buyer has the right to terminate this
Agreement pursuant to Section 9.1(c) based on the information in such Schedule
Supplement and Buyer does not elect to terminate this Agreement within fifteen
(15) days of its receipt of such Schedule Supplement (provided such Schedule
Supplement completely and accurately describes all relevant circumstances,
events and facts), then Buyer shall be deemed to have irrevocably waived any
right to terminate this Agreement with respect to such matter and waived its
right to indemnification under Section 10.2 with respect to such matter.   


Section 7.3 Tax Matters. 


(a) Filing of Tax Returns and Payment of Taxes.  


(i) Pre-Closing Tax Returns. Seller shall prepare or cause to be prepared all
Tax Returns of the Company required to be filed after the Closing Date for all
Pre- Closing Tax Periods (“Pre-Closing Tax Returns”). Such Pre-Closing Tax
Returns shall be prepared on a basis consistent with past practice except to the
extent otherwise required by applicable Law. Not later than 10 days prior to the
due date for filing any such Pre- Closing Tax Return (other than a Pre-Closing
Tax Return relating to sales, use, payroll or other Taxes that is required to be
filed contemporaneously with, or promptly after, the close of a Tax period),
Seller shall deliver a copy of such Tax Return, together with supporting
documentation, to Buyer, for Buyer’s review and reasonable comment. Seller will
consider such comments in good faith. Buyer will cause such Pre-Closing Tax
Return (as revised by Seller) to be timely filed, will pay all Taxes shown as
due and payable on such Pre- Closing Tax Return and will provide a copy of such
Pre-Closing Tax Return and evidence of filing to Seller. Not later than three
days prior to the due date for payment of Taxes with respect to any Pre-Closing
Tax Return, Seller shall pay to Buyer the amount of any Seller Taxes reflected
on such Tax Return.   


(ii) Straddle Tax Period Tax Returns. Buyer shall prepare or cause to be
prepared all Tax Returns for the Company for all Straddle Tax Periods (“Straddle
Tax Returns”). Such Straddle Tax Returns shall be prepared on a basis consistent
with past practice except to the extent otherwise required by applicable Law.
Not later than ten (10) days prior to the due date for filing any such Straddle
Tax Return (other than a Straddle Tax Return relating to sales, use, payroll or
other Taxes that is required to be filed contemporaneously with, or promptly
after, the close of a Tax period), Buyer shall deliver a copy of such Tax
Return, together with supporting documentation, to Seller for Seller’s review
and reasonable comment. Buyer will cause such Straddle Tax Return (as revised to
incorporate Seller’s reasonable comments) to be timely filed and will timely pay
all Taxes shown as due and payable on such Straddle Tax Return and will provide
a copy of such Straddle Tax Return, as filed, to Seller. Not later than three
days prior to the
18

--------------------------------------------------------------------------------



due date for payment of Taxes with respect to any Straddle Tax Return, Seller
shall pay to Buyer the amount of any Seller Taxes reflected on such Tax Return.
  


(iii) Allocation of Taxes for Straddle Tax Periods. In the case of Taxes that
are payable with respect to a Straddle Tax Period, the portion of any such Tax
that is allocable to the portion of the Straddle Tax Period ending on the
Closing Date shall be:   


(A) in the case of Taxes that are either (1) based upon or related to income or
receipts, or (2) imposed in connection with any sale or other transfer or
assignment of property (real or personal, tangible or intangible), deemed equal
to the amount that would be payable if the taxable year of the Company ended
with (and included) the Closing Date; provided, however, that exemptions,
allowances or deductions that are calculated on an annual basis (including
depreciation and amortization deductions) shall be allocated between the period
ending on and including the Closing Date and the period beginning after the
Closing Date in proportion to the number of days in each period; and


(B) in the case of Taxes imposed on a periodic basis, deemed to be the amount of
such Taxes for the entire Straddle Tax Period (the Tax period for such purposes
begins on the date on which ownership of the property gives rise to liability
for the particular Tax and ends on the day prior to the next such date),
multiplied by a fraction the numerator of which is the number of calendar days
in the period ending on and including the Closing Date and the denominator of
which is the number of calendar days in the entire period.


(b) Amended Tax Returns. Unless required by applicable Law, no amended Tax
Return with respect to a Pre-Closing Tax Period or Straddle Tax Period shall be
filed by or on behalf of the Company without the prior written consent of
Seller.


(c) Tax Refunds. The amount of any refunds or credits of Taxes of the Company
for any Pre-Closing Tax Period (other than any refund resulting from the
carryback of a net operating loss or other Tax attribute from a period beginning
after the Closing Date to a Pre-Closing Tax Period, which refund shall be for
the account of Buyer or its Affiliates, as applicable) shall be for the account
of Seller. The amount of any refunds or credits of Taxes of the Company for any
Tax period beginning after the Closing Date shall be for the account of Buyer.
The amount of any refunds or credits of Taxes of the Company for any Straddle
Tax Period shall be equitably apportioned between Buyer and Seller in accordance
with the principles set forth in Section 7.3(a)(iii). Each Party shall forward,
and shall cause its Affiliates to forward, to the Party entitled to receive a
refund or credit of Tax pursuant to this Section 7.3(c) the amount of such
refund or credit and any interest thereon (or in the case of a Straddle Tax
Period, the applicable portion of any such interest) received from the relevant
Governmental Authority within thirty (30) days after such refund (or, in the
case of a Tax credit, within thirty (30) days after the filing of a Tax Return
claiming or utilizing such Tax credit) is received. To the extent requested by
Seller, and at Seller’s expense, Buyer shall reasonably cooperate with Seller in
applying for and obtaining any available Tax refunds or credits with respect to
Pre-Closing Tax Periods or Straddle Tax Periods.


(d) Transfer Taxes. Each of Buyer and Seller hereby agree to pay one-half of any
and all transfer, documentary, sales, use, stamp, recording, value added,
registration and other similar Taxes, and all conveyance fees, recording fees
and other similar charges, in each case, incurred in connection with the
consummation of the transactions contemplated by this Agreement (collectively,
“Transfer Taxes”) and to protect, defend, indemnify and hold harmless the other
Party and its Affiliates from and against any and all Transfer Taxes so
incurred. For the avoidance of doubt, Transfer Taxes do not include any similar
taxes incurred in connection with the transfer of the Purchased Assets to the
Company by Enterprise pursuant to the Enterprise Purchase Agreement.


(e) Cooperation on Tax Matters. The Parties agree to furnish, or cause to be
furnished, to each other, upon request, in a timely manner, such information
(including access to books and records) and assistance relating to the Company
as is reasonably necessary for the filing of any Tax Return and for the
19

--------------------------------------------------------------------------------



preparation or conduct of any audit, and for the prosecution or defense of any
Proceeding relating to Taxes. The Parties shall retain, or cause to be retained,
all Tax and accounting books and records in their possession (as well as those
in the possession of the Company), in each case relevant for Taxes for
Pre-Closing Tax Periods and Straddle Tax Periods until the applicable period for
assessment under applicable Law (giving effect to any and all extensions or
waivers) has expired with respect to the particular Taxes to which any such
books and records relate, and to abide by all record retention agreements
entered into with any Governmental Authority.


(f) Adjustment to Purchase Price. The Parties agree to treat for all Tax
purposes all payments made under this Section 7.3 and all indemnity payments
under Article X as adjustments to the Purchase Price unless otherwise required
by applicable Law following a final determination as defined in Section 1313 of
the Code.


Section 7.4 Further Assurances. From and after the Closing, and from time to
time at the request of the other Party, Buyer shall, and shall cause its
Affiliates to, and Seller shall, and shall cause its Affiliates to, without
further consideration, execute and deliver such documents, instruments and
assurances of transfer, conveyance, assignment and assumption, and take such
further actions as may reasonably be necessary to carry out the provisions of
this Agreement, including transferring the Purchased Assets to the Company and
cooperating with the Company to get the certificates of title of the Purchased
COT Assets to be issued in the Company’s name and using commercially reasonable
efforts to correct any Permitted Title Defects, including taking such actions as
may be reasonably necessary to cause Enterprise to transition any vehicles
constituting the Purchased COT Assets that are associated with the Omnitracs
account of Enterprise to the Omnitracs account of Buyer.


Section 7.5 Contact and Confidentiality.


(a) Except for contact with Enterprise, EPCO, Seller and the Business Employees
as it relates to the employment of the Business Employees by Buyer or to the
Purchased Assets, Buyer and its Affiliates and Representatives shall not, prior
to the Closing Date, contact any customer, vendor, supplier or employee of, or
any other Person having business dealings with, Enterprise, Seller, the Company
or their Affiliates with respect to the Company or with respect to any aspect of
this Agreement, except where Buyer has received the prior written consent of
Seller, such consent not to be unreasonably withheld; provided, however, that
where consent for such contact is withheld from Seller by Enterprise, it shall
not be deemed unreasonable for Seller to withhold such consent from Buyer.
Notwithstanding the foregoing, this Section 7.5(a) shall not limit or otherwise
restrict Buyer or its Affiliates and Representatives from contacting or having
business dealings with any such Person with whom Buyer or such Affiliate has or
may have business dealings, so long as such contact or business dealings relate
to Buyer’s operation of its businesses and not to Seller’s or its Affiliates’
business dealings with such Person with respect to the Company or with respect
to any aspect of this Agreement.


(b) Buyer acknowledges and agrees that the Confidentiality Agreement remains in
full force and effect and, in addition, covenants and agrees to keep
confidential, in accordance with the provisions of the Confidentiality
Agreement, information provided to Buyer pursuant to this Agreement. If this
Agreement is, for any reason, terminated prior to the Closing, the
Confidentiality Agreement and the provisions of this Section 7.5(b) shall
nonetheless continue in full force and effect.


(c) Seller hereby covenants and agrees that, after the Closing Date and for a
period of one (1) year, it and its Affiliates shall keep confidential and not
disclose to any other Person, other than to its officers, directors, managers,
employees and advisors who are under a duty of confidentiality to Seller or such
Affiliate, any information regarding the Company, the Purchased Assets or the
Business. The obligation of Seller under this Section 7.5(c) shall not apply
to information that: (i) is or becomes generally available to the public without
breach of the commitment provided for in this Section 7.5(c); (ii) is required
to be disclosed by Law or order of a court or tribunal or other Governmental
Authority, or (iii) is required to be disclosed by Seller in connection with the
performance of their rights and obligations under this Agreement; provided,
however, that in any such case, such party shall, to the extent legally
permitted, notify Buyer as early as reasonably practicable prior to disclosure
to allow Buyer to take appropriate measures to preserve the confidentiality of
such information.

20

--------------------------------------------------------------------------------



Section 7.6 Non-Solicitation.


(a) Seller agrees that during a period of two (2) years from and after the
Closing Date, it will not, in any manner (whether on its own account, as an
owner, operator, manager, consultant, officer, director, employee, investor,
agent or otherwise), or permit its Affiliates in any manner, (i) recruit,
solicit or otherwise attempt to employ any of the Business Employees, or induce
or attempt to induce any Business Employee to leave employment with the Buyer or
the Company; provided, that, this Section 7.6 shall not prohibit Seller or any
of its Affiliates from soliciting or hiring any person who responds to a general
advertisement or solicitation, including but not limited to advertisements or
solicitations through newspapers, trade publications, periodicals, radio or
internet database, or efforts by any recruiting or employment agencies, not
specifically directed at Business Employees or (ii) intentionally interfere with
the relationship between the Company and any employee, customer, sales
representative, broker, supplier, licensee or other business relation (or any
prospective customer, supplier, licensee or other business relationship) of the
Company (including by making any negative or disparaging statements or
communications regarding Buyer or the Company or any of their respective
operations, officers, directors or investors).


(b) Seller agrees that its obligations under this Section 7.6 are special and
unique and that any violation thereof would not be adequately compensated by
money damages, and grants the Buyer the right to specifically enforce (including
injunctive relief where appropriate) the terms of this Section 7.6.


(c) Seller agrees that the covenants against competition contained in this
Section are reasonable and fair in all respects, and are necessary to protect
the interests of Buyer. However, in case any one or more of the provisions or
parts of a provision contained in this Section shall, for any reason, be held to
be invalid, illegal or unenforceable in any respect in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or part of a provision of this Section or any other jurisdiction, but this
Section shall be reformed and construed in any such jurisdiction as if such
invalid or illegal or unenforceable provision or part of a provision had never
been contained herein and such provision or part shall be reformed so that it
would be valid, legal and enforceable to the maximum extent permitted in such
jurisdiction. Without limiting the foregoing, the Parties intend that the
covenants and agreements contained in this Section shall be deemed to be a
series of separate covenants and agreements. If, in any legal proceeding, a
court or arbitrator shall refuse to enforce all the separate covenants and
agreements deemed to be included in this Section, it is the intention of the
Parties that the covenants and agreements which, if eliminated, would permit the
remaining separate covenants and agreements to be enforced in such proceeding
shall, for the purpose of such proceeding, be deemed eliminated from the
provisions of this Section.


Section 7.7 Insurance.  Buyer acknowledges and agrees that, from and after the
Closing Date, (i) Seller, Enterprise or their respective Affiliates may
terminate coverage with respect to the Company under any and all insurance
policies (including property/casualty) in effect prior to the Closing Date
(collectively, the “Seller Insurance Policies”); (ii) the Seller Insurance
Policies will not cover the Company; and (iii) Buyer shall become solely
responsible for procuring, maintaining and paying for all insurance policies
with respect to the Company.


Section 7.8 Employment of Business Employees by Buyer.


(a) As soon as reasonably practicable, but, in any case, within one (1) Business
Day of the Execution Date, Seller shall provide Buyer a list containing the
following information with respect to each Business Employee: name, job title or
position, date of hire, exempt status, current base compensation, any bonus or
other incentive compensation paid in 2017, leave of absence status (e.g.,
disability, family &amp; medical, and military), visa status (if applicable),
list of Benefit Plans in which such individual participates, accrued paid time
off and medical deductibles paid in 2018.


(b) Seller shall cause Enterprise to provide Buyer, its Affiliates and its
Representatives with reasonable access to the Business Employees at their work
locations for the purposes of Buyer and its Affiliates initiating and completing
its screening process and discussing offers of employment with Buyer and its
Affiliates.

21

--------------------------------------------------------------------------------



(c) Offers of Employment.


(i) Subject to the further provisions of this Section 7.8, no later than ten
(10) Business Days following the Execution Date, Buyer or its Affiliate shall
make a written offer of employment to each Business Employee (and promptly
provide copies to Seller), which shall provide that for such offer to become
effective (x) it must be accepted by the Business Employee no later than five
(5) days prior to the Closing Date, (y) the Closing must occur, and (z) the
Business Employee must continue to be an employee of EPCO at the time of the
Closing. Buyer shall give written notice to Seller at least four (4) days prior
to the Closing Date of each Business Employee who has accepted Buyer’s or its
Affiliate’s offer of employment and EPCO shall terminate such Business Employees
on the Closing Date.


(ii) The effectiveness of an offer of employment made pursuant to Section
7.8(c)(i) may be conditioned upon each Business Employee satisfactorily passing
Buyer’s or its Affiliate’s standard pre-employment screening and testing
procedures which procedures shall be completed and the Business Employee
notified of such results no later than September 25, 2018 and, with respect to a
Business Employee who is on an approved leave of absence due to a disability on
the day preceding the Closing Date (on a “Leave”), the effectiveness of such
offer may be conditioned on such Business Employee satisfying Buyer’s or its
Affiliate’s standard “return to work procedures” and returning to active
employment within three months following the Closing Date. Seller shall use
commercially reasonable efforts to cause EPCO, within three (3) Business Days
after receiving written consent (in a form reasonably acceptable to EPCO), from
the applicable Business Employee (each a “Consenting Business Employee”), to
deliver to Buyer a copy of such Consenting Business Employee’s Driver
Qualification Files.


(iii) Buyer’s or its Affiliate’s offer of employment to a Business Employee
shall provide that if the offer is accepted and becomes effective as provided
above, the Business Employee shall be deemed to have become an employee of Buyer
or its Affiliate (a “Hired Employee”) effective as of 12:02 AM local time, i.e.,
where the Business Employee performs his or her primary duties, on the Closing
Date or, if he or she is on   Leave, on his or her return to work date as
provided above (whichever commencement date is applicable being the Hired
Employee’s “Hire Date”).   


(d) Salary and Benefits.   


(i) Buyer or its Affiliate shall (A) provide each Hired Employee on his or her
Hire Date with a base salary or hourly base wage (with respect to those Business
Employees who are truck drivers, the term “hourly base wage”, as used in this
Section 7.8, also includes the driver’s commissions, quarterly I Comp bonus,
his/her “quarterly average hourly rate” to be used for benefits and exception
pay purposes, and the applicable miscellaneous pay categories), as the case may
be, that is not less than his or her base salary or hourly base wage with EPCO
immediately prior to the Closing Date and (B) make available to each Hired
Employee on his or her all such Benefit Plans that Buyer and its Affiliates make
available to their similarly-situated employees (collectively, the “Buyer
Benefit Plans”).   


(ii) To the extent permitted by Law, Buyer or its Affiliate shall use
commercially reasonable efforts to cause each applicable Buyer Benefit Plan to
credit each Hired Employee, as of his or her Hire Date, for all purposes other
than benefit accrual service under a Buyer Benefit Plan that is subject to
Section 412 of the Code or Title IV of ERISA, the service that is credited to
such Hired Employee immediately prior to his or her Hire Date under an analogous
Benefit Plan of EPCO; provided, however, any such prior service credit that
would result in a duplication of benefits may be excluded by Buyer or its
Affiliates.   


(iii) Buyer and its Affiliates shall use commercially reasonable efforts to
cause (A) each Hired Employee to be eligible to participate in each applicable
Buyer Benefit Plan that is a group health plan effective on his or her Hire Date
without any waiting time, (B) all pre-existing
22

--------------------------------------------------------------------------------



condition exclusions of such Buyer Benefit Plan to be waived for the Hired
Employee and his or her eligible dependents, unless and to the extent the Hired
Employee was subject to such exclusions under an analogous Benefit Plan of EPCO
in which such Hired Employee was otherwise eligible to participate immediately
prior to his or her Hire Date, and (C) credit (which may include the equivalent
monetary value) to be given for all co-payments, deductibles, out-of-pocket
costs and similar expenses paid by the Hired Employee pursuant to an analogous
Benefit Plan of EPCO during the plan year of such Buyer Benefit Plan in which
the Hire Date occurs.   


(iv) Seller shall cause Enterprise to provide Buyer or its Affiliate with all
data and information reasonably requested by Buyer or its Affiliate to provide
the Hired Employees with the base salary or hourly base wage required by this
Section 7.8(d) and to provide the Hired Employees and their dependents and
beneficiaries with the service credit and benefits required by this Section
7.8(d).   


(v) Seller shall, or shall cause Enterprise and its Affiliates to, pay each
Hired Employee for unused paid time off that such Hired Employee had accrued
prior to the Closing Date under EPCO’s paid time off policies or programs. Each
Hired Employee will begin accruing vacation and/or paid time off in accordance
with Buyer’s or its Affiliate’s applicable policies effective on his or her Hire
Date. Enterprise or one of its Affiliates shall pay the Hired Employees all
wages earned through the day immediately preceding the Closing Date, and shall
properly remit all payroll taxes due thereon, and Buyer or its   Affiliates
shall pay the Hired Employees all wages earned on and after the Closing Date
and, shall properly remit all payroll taxes due thereon.   


(e) Except as provided in this Section 7.8, including Section 7.8(d)(v) and
7.8(g), all Liabilities of Enterprise, EPCO, Seller and their Affiliates
relating to severance pay owed to any Business Employee that arose prior to the
Closing, or which becomes vested or fixed upon the Closing, shall remain the
sole liability and obligation of Enterprise, EPCO, Seller and their Affiliates.
  


(f) All workers’ compensation liabilities relating to, arising out of or
resulting from any claim made by a Hired Employee that is based upon an event or
an occupational disease that occurs or begins on or after the Hired Employee’s
Hire Date shall be the sole liability and obligation of Buyer and its
Affiliates. All workers’ compensation liabilities relating to, arising out of or
resulting from any claim made by a Hired Employee that is based upon an event or
an occupational disease that occurred or began prior to his or her Hire Date
shall be the sole liability or obligation of Seller.   


(g) Buyer and its Affiliates shall have the responsibility and liability for
“continuation coverage” to any Hired Employee and his or her “qualified
beneficiaries” for whom a “qualifying event” occurs on or after his or her Hire
Date. Except as provided in the immediately preceding sentence with respect to
those Business Employees who become Hired Employees, Seller and its Affiliates
shall have the responsibility and liability for “continuation coverage” to all
Business Employees who do not become Hired Employees and their “qualified
beneficiaries” for whom a “qualifying event” occurs on, after, or prior to the
Closing Date to the extent such Business Employees are entitled to “continuation
coverage” by applicable Law. The terms “continuation coverage”, “qualified
beneficiaries”, and “qualifying event” shall have the meanings ascribed to them
under Section 4980B of the Code and the regulations promulgated thereunder.   


(h) Notwithstanding anything in this Agreement to the contrary, Seller and its
Affiliates shall be responsible for any Liability or responsibility that arises
under or is based upon the WARN Act incurred prior to, on the Closing Date or in
connection with the transactions contemplated by this Agreement and the
Enterprise Purchase Agreement, including, without limitation, because an
employee of EPCO who is a Business Employee on or after the Execution Date (i)
does not receive an offer of employment with Buyer or an Affiliate of Buyer (as
applicable) due to such Business Employee not passing Buyer’s pre-employment
screening or (ii) receives and accepts such an offer of employment but is not
hired by Buyer or an Affiliate of Buyer, or (iii) the termination of such
Business Employee after Closing, to the extent such termination is for-cause,
that when aggregated with terminations of other Business Employees prior to or
at Closing results in WARN Act Liability.   

23

--------------------------------------------------------------------------------



(i) Each Hired Employee who has an account under the EPCO 401(k) Plan shall be
100% vested in such account as of the Closing, and permitted to make a direct
rollover of such vested account balance, in cash or cash equivalents, including
any EPCO 401(k) Plan loan, to a 401(k) plan of Buyer or its Affiliates in
accordance with the terms of Buyer’s or its Affiliate’s 401(k) plan.   


(j) Buyer and Seller acknowledge and agree that all provisions contained in this
Section 7.8 are included solely for the benefit of Buyer and Seller, and that
nothing in this Section 7.8, whether express or implied, (i) shall be treated or
construed as the adoption, establishment, amendment, modification or termination
of any Benefit Plan or (ii) shall create any third party beneficiary or any
other rights in any other Person, including any Business Employee.  


Neither Buyer nor any of its Affiliates is adopting or assuming, pursuant to
this Agreement or otherwise, any Benefit Plan of Seller, Enterprise, EPCO or
their Affiliates.




Section 7.9 Transitional Use of Enterprise Marks by the Company.


(a) Buyer agrees that, by the date occurring ninety (90) days after the Closing
Date, it shall cause the Company and each of its and their Affiliates to, as
applicable:


(i) cease using the Enterprise Marks in any manner; and


(ii) revise any signs or signage at its facilities or any painting, placards or
painting on vehicles or equipment to remove the Enterprise Marks.


(b) Buyer agrees and covenants that, from and after the Closing Date, it will
not, and it will cause its Affiliates, including the Company, not to, apply for,
pursue, or prosecute any Trademark registration using the “Enterprise” name or
any name or design that is confusingly similar to any of the Enterprise Marks in
any jurisdiction.


Section 7.10 Books and Records.


(a) Seller acknowledges and agrees that from and after the Closing, Buyer will
be entitled to any originals (or copies if originals are not available) in
Seller’s possession of (i) all business records related primarily to the Company
and the Business, including the minute and other record books and related stock
and equity interests records of the Company, (ii) all other books, records,
ledgers, files, documents, correspondence, lists, plats, drawings, photographs,
customer lists, supplier lists, studies, market data (including historical),
reports, operating, and other manuals, safety records and procedures and
accounting and business books, records, files, documentation and materials, in
all cases whether in paper, electronic or any other form, in each case that are
owned or held by Seller or any Affiliate of Seller and related primarily to the
Business, and (iii) to the extent not already delivered to Buyer, the Driver
Qualification Files of the Consenting Business Employees to the extent Seller or
EPCO are not prohibited by applicable Law from providing such records to Buyer
((i), (ii) and (iii) collectively, the “Company Books and Records”).
Notwithstanding the foregoing, the Company Books and Records will be deemed not
to include, and Seller and its Affiliates will be entitled to retain, (x) any
books, records or other items with respect to which it is not reasonably
practicable to identify and extract the portion thereof related primarily to the
Business from the portions thereof that relate to other businesses of Seller,
Enterprise or any Affiliate of Seller or Enterprise, provided, however, that
Seller will make such information available to Buyer and its Representatives
during normal business hours and (y) all employment-related records (other than
copies of the Driver Qualification Files of Consenting Business Employees to the
extent Seller or EPCO are not prohibited by applicable Law from providing such
records to the Buyer). Additionally, Buyer is not entitled to the originals or
copies of any U.S. federal income Tax Returns or combined franchise Tax Returns
filed by Seller or Enterprise or any of their Affiliates. Following the Closing,
Seller will deliver to Buyer such originals or copies of the Company Books and
Records or otherwise confirm the Company Books and Records are located at the
offices of the Company, if such offices are included in the Purchased Assets.



24

--------------------------------------------------------------------------------



(b) Buyer agrees that it shall, and shall cause the Company to, preserve,
according to bona fide recordkeeping policies, and shall, upon Seller’s
reasonable request, make available to Seller and Enterprise, during normal
business hours, the Company Books and Records that relate to any period that
includes or precedes the Closing Date, including any Company Books and Records
that are necessary for the preparation or filing of any Tax Return, any Tax
claim, audit or similar Action, or in order to enable Seller to comply with its
obligations under this Agreement or Enterprise to comply with its obligations
under the Enterprise Purchase Agreement. Buyer shall not and shall not permit
any of its Affiliates (including the Company) to destroy any Company Books and
Records until the later of (a) seven years following the Closing or (b) the
expiration of the statute of limitations for the assessment of Taxes in the
jurisdiction to which such Company Books and Records relate, and that thereafter
no such books, records or documents will be destroyed without first advising
Seller in writing and providing to Seller a reasonable opportunity to obtain
possession or make copies thereof at Seller’s expense.


Section 7.11 Termination of Intercompany Agreements; Settlement of
Intercompany Accounts.


(a) Termination of Intercompany Agreements. Immediately prior to and effective
as of the Effective Time, Seller shall terminate or cause to be terminated any
and all Contracts between Company, on the one hand, and Seller, Enterprise or
any Affiliate of Seller or Enterprise, other than Company, on the other hand
(such Contracts, “Intercompany Agreements”), other than those Intercompany
Agreements set forth in Schedule 7.11(a). Such termination shall be at no cost
or expense to Buyer or the Company. No such terminated Intercompany Agreement
(including any provision thereof which purports to survive termination) will be
of any further force or effect after the Effective Time and all parties to such
Intercompany Agreements will be released from all Liabilities thereunder
effective as of the Effective Time. Each Party will, at the reasonable request
of any other Party, take, or cause to be taken, such other actions as may be
necessary to effect the foregoing. Notwithstanding anything herein to the
contrary, Seller agrees that Section 7.11(a) may not be amended or otherwise
modified without the written consent of Buyer, which consent Buyer may withhold
in its sole discretion.


(b) Settlement of Intercompany Accounts. Seller shall, and shall cause
Enterprise and its Affiliates, as applicable, to, take such actions as may be
necessary to settle, terminate or commute, concurrently with the Closing, all
intercompany receivables, payables, loans and other accounts between Company, on
the one hand, and Seller, Enterprise or any Affiliate of Seller or Enterprise,
other than Company, on the other hand, (each, an “Intercompany Account”) in
existence as of immediately prior to the Effective Time, other than those
Intercompany Accounts set forth in Schedule 7.11(b). Such termination shall be
at no cost or expense to Buyer or the Company.


Section 7.12 Transfer of Other Red River Assets. On or before the Effective
Time, Seller shall cause the conveyance, transfer, assignment and delivery to
the Company each of the assets described on Schedule 7.12 (the “Other Red River
Assets”).


Section 7.13 Enterprise Purchase Agreement. After the Execution Date and until
the Closing, Seller shall, to the extent Seller is entitled to such rights,
remedies or benefits under the Enterprise Purchase Agreement as it relates to
the Business, use commercially reasonable efforts to (i) upon advance written
notice from the Buyer, provide Buyer access, information and documents as
provided Section 7.5 (Access, Information and Documents) of the Enterprise
Purchase Agreement, or, to the extent that Seller cannot directly provide any
such access to Buyer, avail itself of rights thereunder and provide such
information and benefits to Buyer, and (ii) avail itself of the rights, remedies
and benefits of Seller under Section 7.6 (Conduct of Red River Business),
Section 7.15 (Consent to Assignment; Preferential Rights) and Section 7.18 (Debt
and Release of Liens and Encumbrances) of the Enterprise Purchase Agreement.


Section 7.14 Transfer of Certificates of Title. Seller shall use commercially
reasonable efforts to deliver, or cause to be delivered, to Buyer at Closing
original certificates of title for all Specified Vehicles; provided, that, no
later than seventy-five (75) days following the Closing Date, Seller shall
deliver, or cause to be delivered, to Buyer all original certificates of title
issued in the name of Company for the Specified Vehicles not delivered at
Closing.



25

--------------------------------------------------------------------------------



Section 7.15 Leases. Immediately following the Execution Date, the Parties shall
work together in good faith to attempt to agree on forms for the Texas Lease and
the Oklahoma Lease by the date occurring no later than thirty (30) days
following the Execution Date; provided, however, notwithstanding anything herein
to the contrary, the Parties agree that any failure to agree upon such forms by
Closing shall not give rise to any right by either Party to delay, or otherwise,
not consummate the other transactions contemplated by this Agreement.


ARTICLE III.
CONDITIONS TO CLOSING


Section 8.1  Conditions to the Obligations of Both Parties. The respective
obligations of each of the Parties to consummate the transactions contemplated
by this Agreement shall be subject to the satisfaction of each of the following
conditions precedent at or prior to the Closing:


(a) No Proceeding instituted by any Governmental Authority in any jurisdiction
which seeks to prevent or enjoin in any respect the transactions contemplated by
this Agreement shall have been commenced by a third party and be continuing.


(b) No Legal Restraint or Law shall be in effect preventing the transactions
contemplated by this Agreement.


(c) The transactions contemplated by the Enterprise Purchase Agreement shall
have been consummated, or will be consummated simultaneously with this
Agreement.


Section 8.2 Conditions to the Obligations of Buyer. The obligation of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the satisfaction or Buyer’s waiver of each of the following additional
conditions precedent at or prior to the Closing:


(a) The representations and warranties of Seller set forth in Article IV shall
be true and correct in all respects (without regard to any materiality, Material
Adverse Effect or similar qualifier contained therein) as of the Execution Date
and as of the Closing Date (unless a representation and warranty speaks as to a
stated date, in which case such representation shall be true and correct as of
such date), except for those breaches of representations and warranties (if any)
that, individually or in the aggregate, would not reasonably be expected to have
a Material Adverse Effect upon the Company or the ability of Seller to
consummate the transactions contemplated by this Agreement.


(b) Seller shall have performed in all material respects the obligations
contained in this Agreement which are required to be performed by Seller at or
before the Closing.


(c) There shall not have occurred a Material Adverse Effect with respect to the
Company since the Execution Date, nor shall any event or events have occurred
that, individually or in the aggregate, with or without the lapse of time, could
reasonably be expected to result in a Material Adverse Effect.


(d) Seller must have timely delivered all items required to be delivered at
Closing pursuant to Section 3.2(a) (other than the lease agreements referenced
in Section 3.2(a)(vi) and (vii) and Section 3.2(b)).


(e) Buyer shall have received a certificate, dated the Closing Date and signed
by a duly authorized officer of Seller, that each of the conditions set forth in
Section 8.1(c), Section 8.2(a) and Section 8.2(b) have been satisfied.


Section 8.3 Conditions to the Obligations of Seller. The obligation of Seller to
consummate the transactions contemplated by this Agreement shall be subject to
the satisfaction or Seller’s waiver of each of the following additional
conditions precedent at or prior to the Closing:


(a) The representations and warranties of Buyer set forth in Article V shall be
true and correct in all respects (without regard to any materiality, Material
Adverse Effect or similar qualifier
26

--------------------------------------------------------------------------------



contained therein) as of the Execution Date and as of the Closing Date (unless a
representation and warranty speaks as to a stated date, in which case such
representation shall be true and correct as of such date), except for those
breaches of representations and warranties (if any) that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect
upon the Company or the ability of Seller to consummate the transactions
contemplated by this Agreement.


(b) Buyer shall have performed in all material respects its respective
obligations contained in this Agreement which are required to be performed by
Buyer at or before the Closing.


(c) Buyer must have timely delivered all items required to be delivered at
Closing pursuant to Section 3.2(b) (other than the lease agreements referenced
in Section 3.2(a)(vi) and (vii) and Section 3.2(b)).


(d) Seller shall have received a certificate, dated the Closing Date and signed
by a duly authorized officer of Buyer, that each of the conditions set forth in
Section 8.3(a) Section 8.3(b) has been satisfied.


Section 8.4 Frustration of Closing Conditions. Neither Party may rely on the
failure of any condition set forth in this Article VIII to be satisfied if such
failure was caused by such Party’s failure to act in good faith or to use
commercially reasonable efforts to cause the Closing to occur.


ARTICLE IX.
TERMINATION


Section 9.1 Termination Events. Notwithstanding anything to the contrary in this
Agreement, this Agreement may be terminated and the transactions contemplated by
the Agreement abandoned at any time prior to the Closing:


(a) by mutual written consent of the Parties;


(b) by Seller if Buyer shall have breached or failed to perform any of its
representations, warranties, covenants or other agreements contained in this
Agreement, which breach or failure to perform (i) would result in the failure of
a condition set forth in Section 8.1 or Section 8.3 and (ii) shall not have been
cured within thirty (30) days following receipt of written notice from Seller of
such breach or failure to perform;


(c) by Buyer if Seller shall have breached or failed to perform any of its
representations, warranties, covenants or other agreements contained in this
Agreement, which breach or failure to perform (i) would result in the failure of
a condition set forth in Section 8.1 or Section 8.2 and (ii) shall not have been
cured within thirty (30) days following receipt of written notice from Seller of
such breach or failure to perform;


(d) by Seller or Buyer if any of the conditions set forth in Section 8.1 shall
have become incapable of fulfillment due to (x) the final and nonappealable
entry of any Order preventing or enjoining the transactions contemplated by the
Agreement or (y) the final and nonappealable entry of any Legal Restraint
preventing the transactions contemplated by the Agreement; or


(e) by Seller or Buyer if the transactions contemplated by the Enterprise
Purchase Agreement have not been consummated by October 31, 2018; provided,
however, that (A) Seller may not terminate this Agreement pursuant to this
Section 9.1(e) if such failure of the Closing to occur is due to the failure of
Seller or any Affiliate of Seller to perform and comply in all material respects
with the covenants and agreements to be performed or complied with by Seller or
its Affiliates and (B) Buyer may not terminate this Agreement pursuant to this
Section 9.1(e) if such failure of the Closing to occur is due to the failure of
Buyer or any of its Affiliates to perform and comply in all material respects
with the covenants and agreements to be performed or complied with by Buyer or
its Affiliates.



27

--------------------------------------------------------------------------------



Section 9.2  Effect of Termination. If this Agreement is terminated pursuant to
Section 9.1, all obligations of the Parties under this Agreement will terminate,
and there shall be no liability on the part of any Party, except that (a) the
obligations with respect to (i) Section 7.5(b), (ii) this Section
9.1, (iii) Section 10.8, (iv) Section 10.9, (vii) Section 10.10, and (viii)
Article XI shall survive such termination, and (b) the Parties shall be liable
for any Willful Breach of this Agreement. Notwithstanding anything to the
contrary, the termination of this Agreement under Section 9.1 (other than
Section 9.1(a)) shall not relieve any Party from liability for any failure, due
to a Willful Breach, to perform or observe in any material respect any of its
agreements or covenants contained herein which are to be performed or observed
at or prior to the Closing.


ARTICLE X.
INDEMNIFICATION


Section 10.1 Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties contained herein shall survive the
Closing and shall remain in full force and effect until the date that is
thirteen (13) months from the Closing Date; provided, further, that,
notwithstanding the foregoing, the representations and warranties in Section
4.1, Section 4.2, Section 4.3, Section 4.4, Section 4.6 and Section 4.11 (the
“Seller Fundamental Representations”) and the representations and warranties in
Section 4.17 shall survive the Closing until the end of the thirtieth (30th) day
after the expiration of the applicable statute of limitations, and the
representations and warranties in Section 5.1, Section 5.2, Section 5.3, Section
5.4 and Section 5.7 (the “Buyer Fundamental Representations”) shall survive the
Closing until the expiration of the applicable statute of limitations. Each
covenant and agreement of the Parties contained herein that expressly
contemplates performance after the Closing shall survive the Closing until such
time as such covenant or agreement, as applicable, has been fully performed by
the applicable Parties or, if applicable, for the period explicitly specified
therein. Seller’s indemnity obligations with respect to Seller Taxes shall
survive the Closing until the end of the thirtieth (30th) day after the
expiration of the applicable statute of limitations. All other indemnification
obligations shall survive indefinitely. Each applicable survival period set
forth above for each such covenant, agreement, representation or warranty is
referred to herein as the “Survival Period.”


Section 10.2 Indemnification by Seller. Subject to the limitations set forth in
this Agreement, Seller shall, from and after Closing, indemnify, defend and hold
harmless Buyer and its Affiliates and each of their respective officers,
directors, employees, agents, advisors or Representatives (collectively, the
“Buyer Indemnitees”), from and against any and all damages relating to any
demands, causes of action, investigations and other Proceedings, in each case
including any judgments, awards, Liabilities, losses, fines, costs and expenses
(including reasonable legal fees and expenses) or other damages (each, a “Loss”,
collectively the “Losses”), which arise out of or result from (including any
Direct Claim or third-party claim): (a) (i) any inaccuracy in, or violation or
breach of, the representations and warranties in Article IV, other than the
Seller Fundamental Representations or in Section 4.7; (i) any inaccuracy in, or
violation or breach of, the Seller Fundamental Representations or Section 4.7;
(b) any breach or non-fulfillment of any of the covenants or agreements of
Seller in this Agreement; (c) any and all Seller Taxes and Enterprise Taxes; (d)
any Liabilities of the Company, Enterprise, EPCO or Seller arising out of the
operations of the Company, the Business or the Purchased Assets prior to the
Closing Date and (e) any Liabilities discussed in Section 7.8(h). Seller’s
indemnification obligations under this Section 10.2 shall, subject to Section
10.4(a), terminate upon expiration of the applicable Survival Periods or, to the
extent a Survival Period is not applicable, survive indefinitely.


Section 10.3 Indemnification by Buyer. Subject to the limitations set forth in
this Agreement, Buyer shall, from and after Closing, indemnify, defend and hold
harmless Seller and its Affiliates and each of their respective officers,
directors, employees, agents, advisors or Representatives (collectively, the
“Seller Indemnitees”), from and against any and all Losses which arise out of or
result from (including any Direct Claim or third-party claim): (a) any
inaccuracy in, or violation or breach of, the representations and warranties in
Article V; and (b) any breach or non-fulfillment of any of the covenants or
agreements of Buyer in this Agreement. Buyer’s indemnification obligations under
this Section 10.3 shall, subject to Section 10.4(a), terminate upon expiration
of the applicable Survival Periods or, to the extent a Survival Period is not
applicable, survive indefinitely.





28

--------------------------------------------------------------------------------



Section 10.4 Certain Limitations.


(a) No claim for indemnification may be asserted against either Seller or Buyer
for breach of any representation, warranty, covenant or agreement contained
herein, unless written notice of such claim is received by Buyer or Seller, as
applicable, describing in reasonable detail the facts and circumstances with
respect to the subject matter of such claim on or prior to the expiration date
of any applicable Survival Period.


(b) Seller shall not be liable under Section 10.2(a)(i) unless and until the
cumulative aggregate amount of all Losses in respect thereof exceeds One Hundred
Fifty Thousand Dollars ($150,000) (the “Deductible”), in which event Seller
shall only be liable for Losses in excess of the Deductible; provided, however,
that Seller shall not be liable under Section 10.2(a)(i) for any individual or
series of related Losses which does not exceed Thirty Seven Thousand Five
Hundred Dollars ($37,500) (“De Minimis Losses”), which De Minimis Losses shall
not be counted toward the Deductible and in no event shall Seller have any
liability hereunder for such De Minimis Losses. Notwithstanding anything to the
contrary contained in this Agreement, Seller’s aggregate liability for all
Losses resulting from or relating to any Direct Claims made under Section
10.2(a)(i) or third party claims made under Section 10.2(a)(i) shall not exceed
One Million Two Hundred Fifty Thousand Dollars ($1,250,000) (the “Cap”). The
Parties hereby acknowledge that the Cap shall be a single amount applicable to
the aggregate of all Direct Claims for indemnification arising under Section
10.2(a)(i) and third party claims for indemnification arising under Section
10.2(a)(i) and that any indemnification payments made in respect of any Direct
Claims pursuant to Section 10.2(a)(i) or third party claims pursuant to Section
10.2(a)(i) shall reduce the remaining amounts available under the Cap for all
such claims.


(c) Each of the Buyer Indemnitees and the Seller Indemnitees shall use its
commercially reasonable efforts to mitigate any Losses in connection with this
Agreement.


(d) The amount of any Losses for which indemnification is provided under this
Article X shall be computed net of (i) any insurance or other proceeds actually
received by the Indemnified Party in connection with such Losses and (ii) any
indemnity, contribution or other similar payment the Indemnified Party received
from any other Person with respect to such Loss less any related costs and
expenses, including the aggregate cost of pursuing any related insurance claims
and any related increases in insurance premiums or other chargebacks (it being
agreed that no Party shall have any obligation to seek to recover any insurance
proceeds in connection with making a claim under this Article X and that,
promptly after the realization of any insurance proceeds, indemnity,
contribution or other similar payment, the Indemnified Party shall reimburse the
Indemnifying Party for such reduction in Losses for which the Indemnified Party
was indemnified prior to the realization of reduction of such Losses).


(e) The amount of any indemnification payment made by a Party under Article X
shall be treated for all Tax purposes as an adjustment to the Purchase Price
unless otherwise required by applicable Law following a final determination as
defined in Section 1313 of the Code.


(f) Upon payment of any Losses with respect to a claim pursuant to this Article
X, the Indemnifying Party shall be subrogated to the extent of such payment (and
to recover costs or expenses incurred by the Indemnifying Party in enforcing
such recovery rights against such Person) to the rights of the Indemnified Party
against any Person with respect to the subject matter of such claim for
indemnification. The Indemnified Party shall assign such rights to and otherwise
reasonably cooperate with the Indemnifying Party, at the cost and expense of
Indemnifying Party, to pursue any claims against or otherwise recover amounts
from, any Person liable or responsible for any Losses for which indemnification
has been received pursuant to this Agreement.


(g) In the event Losses suffered by any Indemnified Party are recoverable under
more than one provision of this Agreement and even though an Indemnified Party
is permitted to rely on each provision of this Article X independently, any such
Indemnified Party shall only be permitted to recover with respect to any
particular Losses suffered by it one time as it is the Parties’ intent that
recovery by such
29

--------------------------------------------------------------------------------



particular Indemnified Party for such same Losses under another provision would
constitute an unintended and prohibited “double” recovery.


(h) No Indemnified Party shall be entitled to bring a claim for indemnification
for any breach or inaccuracy of any representation, warranty or covenant set
forth in this Agreement if Buyer (if such Indemnified Party is a Buyer
Indemnitee) or Seller (if such Indemnified Party is a Seller Indemnitee) had
Knowledge of such breach or inaccuracy as of the Execution Date. Notwithstanding
the foregoing, an Indemnified Party’s right to indemnification pursuant to this
Article X shall not be affected by (i) any investigation or audit conducted on
or after the Execution Date or (ii) the knowledge of any Party of any breach of
a representation, warranty or covenant by any other Party at any time with
respect to any matters arising or discovered after the Execution Date.


Section 10.5 Sole and Exclusive Remedy. Except with respect to claims based on
the Fraud, willful misconduct or Willful Breach of any Party or any Affiliate of
any Party, except as otherwise set forth in the proviso in Section 10.8 and
except as set forth in Section 11.11, the indemnities provided in this Article X
shall, from and after Closing, be the sole and exclusive remedy of Buyer
Indemnitees against Seller and its Affiliates or the Seller Indemnitees against
Buyer and its Affiliates, as the case may be, at Law or in equity for all claims
whatsoever, whether arising in contract, tort or otherwise, and including
any claims based on negligent misrepresentation, relating to this Agreement and
any other document or certificate delivered in connection herewith, the Company,
any applicable Law or otherwise; provided, however, that nothing in this
Agreement shall prevent either Party from seeking an injunction or injunctions
to prevent breaches of this Agreement by the other Party and to enforce
specifically the terms and provisions hereof. In furtherance of the foregoing,
Buyer and Seller hereby waive, for themselves and as agent for each of their
Affiliates (including the Company), from and after the Closing, to the fullest
extent permitted under applicable Law, any and all rights, claims and causes of
action (other than claims based on Fraud or willful misconduct or claims for
equitable relief related to the breach of any covenant or agreement of the Party
contained in this Agreement requiring performance after the Closing), whether
arising in contract, tort or otherwise (including any claims based on negligent
misrepresentation) the other Party or any of its Affiliates may have against it
or any of their Affiliates or any of their respective officers, directors,
employees, agents or advisors relating to this Agreement and any other document
or certificate delivered in connection herewith, except pursuant to the
indemnification provisions set forth in this Article X. Furthermore, the Parties
each hereby acknowledge that (i) this Agreement embodies the justifiable
expectation of sophisticated Parties knowledgeable in business and derived from
voluntary, arm’s length negotiations; (ii) all Parties to this Agreement
specifically acknowledge that no Party has any special relationship with another
Party that would justify any expectation beyond that of an ordinary buyer and an
ordinary seller in an arm’s length transaction; and (iii) no fiduciary
relationship or duty exists between or among Seller or any of its Affiliates, on
the one hand, and Buyer or any of its Affiliates, on the other hand.


Section 10.6 Third Party Claims. Each Indemnified Party shall give the
Indemnifying Party prompt written notice of any third-party claim which may give
rise to any indemnity obligation under this Article X, together with the
estimated amount of such claim (if reasonably estimable), and the Indemnifying
Party shall have the right to assume the defense of any such claim through
counsel of its own choosing reasonably acceptable to Indemnified Party, by so
notifying the Indemnified Party within fifteen (15) days of receipt of the
Indemnified Party’s written notice. Failure to give prompt notice shall not
affect the indemnification obligations hereunder in the absence of actual
prejudice. If the Indemnifying Party declines, fails or is not permitted by the
terms of this Agreement to assume the defense of such third-party claim within
such fifteen (15) day period, the Indemnified Party may employ counsel of its
choosing to represent or defend it in any such third-party claim and the
Indemnifying Party will pay the reasonable fees and disbursements of such
counsel. If the Indemnified Party desires to participate in any such defense
assumed by the Indemnifying Party it may do so at its sole cost and expense;
provided, however, that the Indemnifying Party shall be entitled to control any
such defense; provided, further, that the Indemnifying Party shall pay such
Indemnified Party’s expenses if the named parties to any such action (including
any impleaded parties) include both such Indemnifying Party and the Indemnified
Party. No Party shall, without the prior written consent of the other Party,
settle, compromise or offer to settle or compromise any such claim or demand on
a basis which would result in the imposition of a consent order, injunction or
decree which would restrict the future activity or conduct of the other Party or
any Affiliate thereof or if such settlement or compromise does not include an
unconditional release of the other Party and its Affiliates for any liability
arising out of such claim or demand or any related claim or demand. The
Indemnifying Party shall not be entitled to assume or
30

--------------------------------------------------------------------------------



control the defense of such third-party claim, but shall be able to participate
fully and jointly with the Indemnified Party (at the Indemnifying Party’s sole
cost and expense; provided, further, that the Indemnifying Party shall pay such
Indemnified Party’s expenses if the named parties to any such action (including
any impleaded parties) include both such Indemnifying Party and the Indemnified
Party), if: (i) the third-party claim seeks, in addition to or in lieu of
monetary damages, any injunctive or other equitable relief (except where
non-monetary relief is merely incidental to a primary claim or claims for
monetary damages); or (ii) the third-party claim relates to or arises in
connection with any criminal proceeding, action, indictment, allegation or
investigation. The Indemnifying Party or the Indemnified Party, as the case may
be, shall at all times use commercially reasonable efforts to keep the other
Party reasonably apprised of the status of any matter the defense of which they
are maintaining and to cooperate in good faith with each other with respect to
the defense of any such matter.


Section 10.7 Direct Claims. Each Indemnified Party shall give the Indemnifying
Party prompt written notice of any claim that does not involve a third-party
claim (a “Direct Claim”), which may give rise to any indemnity obligation under
this Article X, together with the estimated amount of such Direct Claim (if
reasonably estimable).


Section 10.8 Waiver. Notwithstanding anything in this Agreement to the contrary,
no Party nor any of its Affiliates shall be liable – under this Agreement, any
applicable Law or otherwise – to any other Parties or any of their Affiliates
for special, punitive, exemplary, incidental, consequential or indirect damages,
including loss of future revenue, income or profits, loss of business reputation
or opportunity relating to the breach or alleged breach of this Agreement, or
diminution of value or any damages based on any type of multiple whether based
on contract, tort, strict liability, other Law or otherwise and whether or not
arising from the other Party’s or any of its Affiliates’ sole, joint or
concurrent negligence, strict liability or other fault; provided, however, that
this Section 10.8 shall not limit a Party’s liability for any such damages (i)
as a result of Fraud, willful misconduct or Willful Breach or (ii) recovered by
third parties against an Indemnified Party in connection with Losses for which
indemnification is owed pursuant to Article X.


Section 10.9 Seller Ultimate Cap. Except (a) as a result of fraud, willful
misconduct or Willful Breach, (b) for recovery by third parties against an
Indemnified Party in connection with Losses for which indemnification is owed
pursuant to this Article X or (c) for Losses for which indemnification is owed
pursuant to Section 10.2(d) or (e), in no event shall Seller’s and its
Affiliates’ aggregate liability for any and all claims whatsoever, whether
arising in contract, tort or otherwise, and including any claims based on
negligent misrepresentation, relating to this Agreement (including any claims
for indemnification under Section 10.2 (other than claims for indemnification
arising under Section 10.2(d) or (e)), or any other document or certificate
delivered in connection herewith, the Company or any applicable Law or
otherwise, exceed the Purchase Price (the “Seller Ultimate Cap”). The Parties
hereby acknowledge that the Seller Ultimate Cap shall be a single amount
applicable to the aggregate of all such claims described in the immediately
preceding sentence, including any claims for indemnification arising under
Section 10.2 (other than claims for indemnification arising under Section
10.2(d) or (e)), and that any payments made in respect of any such claims,
including any indemnification payments made pursuant to Section 10.2 (other than
claims for indemnification arising under Section 10.2(d) or (e)), shall reduce
the remaining amounts available under the Seller Ultimate Cap for all such
claims.


Section 10.10 Buyer Ultimate Cap. Except (a) as a result of fraud, willful
misconduct or Willful Breach or (b) for recovery by third parties against an
Indemnified Party in connection with Losses for which indemnification is owed
pursuant to this Article X, in no event shall Buyer and its Affiliates’
aggregate liability for any and all claims whatsoever, whether arising in
contract, tort or otherwise, and including any claims based on negligent
misrepresentation, relating to this Agreement (including any claims for
indemnification under Section 10.3), or any other document or certificate
delivered in connection herewith or therewith, the Company or any applicable Law
or otherwise, exceed the Purchase Price (the “Buyer Ultimate Cap”). The Parties
hereby acknowledge that the Buyer Ultimate Cap shall be a single amount
applicable to the aggregate of all such claims described in the immediately
preceding sentence, including any claims for indemnification arising under
Section 10.3, and that any payments made in respect of any such claims,
including any indemnification payments made pursuant to Section 10.3, shall
reduce the remaining amounts available under the Buyer Ultimate Cap for all such
claims.





31

--------------------------------------------------------------------------------



ARTICLE XI.
GENERAL PROVISIONS


Section 11.1 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent (i) by facsimile or
e-mail of a PDF document (with written confirmation of receipt) or (ii) by hand,
overnight courier or certified mail, in each case, if sent during normal
business hours of the recipient, and on the next Business Day if sent after
normal business hours of the recipient or (d) on the third day after the date
mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 11.1):



if to Seller: ARB Oklahoma Holdings, LLC c/o ARB Midstream, LLC Attn: General
Counsel Telephone: (720) 600-7500 Facsimile: (720) 600-7504 Email: Legal
@ARBMidstream.com if to Buyer: GulfMark Energy, Inc. 17 South Briar Hollow
Lane Houston, TX 77027 Telephone: (713) 881- 3508 Email:
ggriffith@gulfmarkenergy.com Attn: Geoff Griffith with a copy to (which shall
not constitute notice): Porter Hedges LLP 1000 Main Street, 36th Floor Houston,
TX 77002 Attn: Michael T. Larkin Telephone: (713) 226-6629 Email:
mlarkin@porterhedges.com 



Section 11.2 Amendment and Waiver. Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and,
in the case of an amendment, signed by the Parties. No waiver by any Party of
any of the provisions hereof shall be effective unless explicitly set forth in
writing and signed by the Party so waiving. No failure or delay by any Party in
exercising any right, remedy, power or privilege arising hereunder shall operate
or be construed as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.


Section 11.3 Assignment. No Party may assign any of its rights or obligations
under this Agreement, without the prior written consent of the other Party, not
to be unreasonably withheld, conditioned or delayed; provided, however, Buyer
may assign this Agreement without the prior written consent of Seller or its
Affiliates; provided further that such assignment will not impede or delay the
consummation of the transactions contemplated by this Agreement and Buyer shall
remain responsible for the performance of its obligations hereunder (and liable
for any breach thereof).

32

--------------------------------------------------------------------------------



Section 11.4 Entire Agreement. This Agreement (including Annexes, Schedules and
Exhibits) and the other documents delivered pursuant hereto comprise the entire
agreement between the Parties with respect to the subject matter contained
herein and therein and supersedes all prior and contemporaneous agreements and
understandings, oral or written, with respect to such subject matters, except
for the Confidentiality Agreement, which will remain in full force and effect
for the term provided for therein and any other written agreement of the Parties
that expressly provides that it is not superseded by this Agreement. In the
event of any inconsistency between the statements in the body of this Agreement
and those in the Annexes, Exhibits and Schedules (other than an exception
expressly set forth as such in the Schedules), the statements in the body of
this Agreement will control.


Section 11.5 Parties in Interest. This Agreement shall inure to the benefit of
and be binding upon the Parties and their respective successors and permitted
assigns. Except as provided in Article X with respect to the Seller Indemnitees
and Buyer Indemnitees, this Agreement is for the sole benefit of the Parties and
their respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.


Section 11.6 Public Disclosure. No communication, release or announcement to the
public or to employees or others not directly involved in the negotiation or
approval of this Agreement shall be issued or made by any Party without the
prior written consent of the other Party (which consent shall not be
unreasonably withheld, conditioned or delayed), except as such communication,
release or announcement may be required by Law or the rules or regulations of
any U.S. or other securities exchange or similar organization, in which case the
Party required to make the communication, release or announcement shall allow
the other Party reasonable time to comment thereon in advance of such issuance.


Section 11.7 Expenses. Whether or not the transactions contemplated by this
Agreement are consummated, except as otherwise expressly provided herein, each
of the Parties shall be responsible for the payment of its or any of its
Affiliates’ own costs and expenses incurred in connection with the negotiations
leading up to and the performance of its own obligations pursuant to this
Agreement, including the fees of any attorneys, accountants, brokers or advisors
employed or retained by or on behalf of such Party.


Section 11.8 Governing Law; Jurisdiction; Jury Trial.


(a) Governing Law. This Agreement, and all actions (whether in contract or tort)
that may be based upon, arise out of or relate to this Agreement or any of the
other documents contemplated hereby or the negotiation, execution or performance
of this Agreement or any of the other documents contemplated hereby, shall be
governed by and construed and interpreted in accordance with the Laws of the
State of Texas, without giving effect to the conflicts of law provision or rule
(whether of the State of Texas or any other jurisdiction) that would cause the
application of the Laws of any jurisdiction other than the State of Texas.


(b) Submission to Jurisdiction. The Parties hereto hereby irrevocably submit to
the exclusive jurisdiction of any federal or state court located within Harris
County, Texas over any dispute arising out of or relating to this Agreement or
any of the transactions contemplated hereby, and each Party hereby irrevocably
agrees that all claims in respect of such dispute or any suit, action or
proceeding related thereto may be heard and determined in such courts. The
Parties hereby irrevocably waive, to the fullest extent permitted by applicable
Law, any objection which they may now or hereafter have to the laying of venue
of any such dispute brought in such court or any defense of inconvenient forum
for the maintenance of such dispute. Each of the Parties agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law.   


(c) Waiver of Jury Trial. EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY, IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY ACTION, SUIT OR PROCEEDING DIRECTLY or INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.   

33

--------------------------------------------------------------------------------



Section 11.9 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same agreement. A signed copy of this Agreement delivered
by facsimile, e-mail or other means of electronic transmission shall be deemed
to have the same legal effect as delivery of an original signed copy of this
Agreement.   


Section 11.10 Severability. If any term or provision of this Agreement, or the
application thereof to any Person or any circumstance, is invalid, illegal or
unenforceable in any jurisdiction, (a) a suitable and equitable provision shall
be substituted therefor in order to carry out, so far as may be valid, legal and
enforceable, the intent and purpose of such invalid, illegal or unenforceable
provision, and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity, illegality or unenforceability, nor shall such invalidity,
illegality or unenforceability in any jurisdiction affect the validity, legality
or enforceability of such provision, or the application thereof, in any other
jurisdiction.   


Section 11.11 Specific Performance. The Parties agree that irreparable damage
may occur and that the Parties would not have any adequate remedy at law if any
of the covenants and agreements of any Party contained herein that by their
terms are to be performed at or after the Closing was not performed in
accordance with its terms. It is accordingly agreed that the Parties shall be
entitled to equitable relief, without the posting of a bond, including in the
form of an injunction or injunctions or orders for specific performance, to
enforce specifically any of the covenants and agreements of the Parties
contained herein that by their terms are to be performed at or after the Closing
in any action instituted in any court of the United States or any State or
foreign jurisdiction thereof having jurisdiction over the Parties and the
matter. Such courts include the state courts of Harris County of the State of
Texas and the United States District Court for the Southern District of Texas,
and each Party hereby expressly consents to personal jurisdiction and venue in
such courts, waiving any claim of improper venue or that such courts are an
inconvenient forum, or the absence of any property in the forum. Each Party
hereby irrevocably consents to the service of process of any of the
aforementioned courts in any such suit, action or proceeding by the providing of
notice in accordance with the provisions of Section 11.1. Such equitable relief
shall be in addition to any other remedy to which the Parties hereto are
entitled at law or in equity as a remedy for such nonperformance, breach or
threatened breach.   


Section 11.12 Representation By Counsel; No Strict Construction. Buyer and
Seller acknowledge and agree that (a) the Parties have participated jointly in
the negotiation and drafting of this Agreement, (b) each of them has been
represented by counsel in connection with the negotiation of this Agreement and
the transactions contemplated hereby and (c) the language used in this Agreement
shall be deemed to be the language chosen by the Parties to express their mutual
intent. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the Parties,
no presumption or burden of proof shall arise favoring or disfavoring any Party
by virtue of the authorship of any of the provisions of this Agreement. Any rule
of Law or any legal decision that would require interpretation of any claimed
ambiguities in this Agreement against the Party that drafted it shall have no
application and is expressly waived.  


[Remainder left intentionally blank; signature page follows]













34

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Purchase and Sale Agreement to
be duly executed and delivered as of the date first set forth above.







SELLER: ARB OKLAHOMA HOLDINGS, LLC By: ARB Midstream Operating Company, LLC, its
Sole Member By: /s/ Adam Bedard Name: Adam Bedard Title: Chief Executive
Officer BUYER: GULFMARK ENERGY, INC. By: /s/ Geoff Griffith Name: Geoff
Griffith Title: President 



















































Signature Page to Purchase and Sale Agreement
35